 298DECISIONSOF NATIONALLABOR RELATIONS BOARDTrading Port,Inc. and Local 294, International Broth-erhood of Teamsters,Chauffeurs,Warehousemen,and Helpers of America.Cases 3-CA-5506 and 3-RC-5853July 18, 1975DECISION AND ORDEROn June 18, 1974, Administrative Law JudgeJames V. Constantine issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions to portions of the Decision and state-ments supporting the exceptions, and the Respon-dent filed exceptions' to the Decision and a support-ing brief.The Board has considered the record and the at-tachedDecision in light of the exceptions, state-ments,and brief and has decided to affirm the rul-ings, findings,2 and conclusions of the AdministrativeLaw Judge and to adopt his recommended Order asmodified herein.A. Background FactsThe unfair labor practices hereinafter found oc-curred within the context of the following back-ground facts: On or about August 23, 1973, employ-ee James Dillenbeck and two other employeescommenced an organizing campaign in behalf of theUnion at the Respondent's plant and, between Au-gust 23 and September 4, they and other employeesmet with union officials and induced employees tosign union authorization cards. On September 4, Dil-lenbeck and Robilatto of the Union met withRespondent'spresident,IsadoreTabachneck,claimed to have 43 signed union authorization cardsin a unit of 49 warehouse employees, and demandedrecognition. Tabachneck declined on the ground thathe preferred to follow Board procedures and file apetition instead. He filed no petition, however.On September 8, 39 employees unanimously votedto strike on the following day ostensibly to obtainunion recognition. Later that day, Robilatto and1The Respondent has excepted to certaincredibilityfindings made by theAdministrative Law Judge.It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc,91NLRB 544 (1950),enfd.188 F.2d 362 (C.A. 3, 1951)We have carefullyexamined the record and find no basis for reversing his findingsThe Respondent's request for oral argument is hereby denied,as the re-cord,in our opinion,adequately presents the issues and arguments of theparties.2We correct the Administrative Law Judge's inadvertent references toemployee Quigley,rather than employee Savage,by substituting the nameSavage forQuigleywherever it appears in sectionIII.A., para. 45, and insection III,C., I , para.8 of his Decision.someemployees met with Respondent's vice presi-dent,SamuelTabachneck, and sought to have himagree to an electionconducted by a state mediator.Samuel Tabachneck refused, saying that he was wor-ried about the effects of a strike and that if the em-ployees went on strike he would file a petition withthe Board the following Monday. No such petitionwas filed.The strike began the next day, September 9. Thepickets carriedsigns statingthat the Respondent'semployeeswere"on strike for better wages and bene-fits,Local 294, Teamsters." Before, during, and afterthe strike the Respondent engaged in the conducthereinbelow set forth which we find to be violative ofSection8(a)(1) of the Act. On September 29, at aunion meeting,the warehouse employees voted tocall off the strike and return to work. That same day,SamuelTabachneck told the employees that hewould take back all of the strikers in accord withtheir seniority, but he failed to do so, thereby givingrise to the 8(a)(3) findings which we have made here-in.On October 1, the Union filed a petition for Certi-fication of Representative in Case 3-RC-853. OnDecember 4, the Petitioner lost the election held pur-suant thereto by a margin of 25 to 3, and filed objec-tions to the election which have been consolidatedwith the instant proceeding.B. The 8(a)(1) ViolationsThe 8(a)(1) conduct presented below will be con-sidered in three chronological groupings, as follows:(1) prestrike conduct; (2) conduct during the strike;and (3) poststrike conduct.1.Prestrike 8(a)(1) conductOn or about September 1, before either theUnion'sbargainingdemand or the strike, theRespondent's supervisor, Solomon, asked employeeIra Stockwell what he thought about the Union rep-resenting him. When Stockwell replied that he want-ed the Union to represent him, Solomon replied thathe would remember this remark and that whicheverway it went Stockwell could lose his job over it. Wefind that Solomon's remarks constitute not only un-lawful interrogation but also threat of job loss viola-tive of Section 8(a)(1).On September 5, Vice President Samuel Tabach-neck, addressing a meeting of the Respondent'swarehouse and office employees, stated that the em-ployees were attempting to form a union, that if theyvoted to strike they would only hurt the Companyand the office employees, that by such actions the219 NLRB No. 76 TRADING PORT, INC.299Respondent would lose customers who could not bereplaced because the Company might go out of busi-ness, that all the employees could lose their jobs, andthat the employees could resolve the matter in otherways; he concluded that they therefore should give itmuch thought. Following themeeting,Tabachneckasked employee Valerio, whom the AdministrativeLaw Judge credited, to try to influence the employeesto agree with his (Tabachneck's) views, and whenValerio refused Tabachneck told him that if the em-ployees voted for a strike "we weren't going to befriends any more." We agree with the AdministrativeLaw Judge's finding that Samuel Tabachneck's re-marks in the September 5 meeting constituted illegalthreats of plant closure and loss of jobs to discourageunion activity in violation of Section 8(a)(1), and thathis later remarks that same day to Valerio constitut-ed illegal solicitation to discourage union activity inviolation of Section8(a)(1).2.The 8(a)(1) conduct during the strikeAs noted, the strike continued from September 9toSeptember29,1973.During the strike,Respondent's president, Isadore Tabachneck, dailyspoke to the strikers, individually and in groups, onthe picket line and at the premises, telling them thatthey might as well go home, that they had ruined hisbusiness, that the Company was selling out and put-ting padlocks on the doors, that he would not hirethe employees back anyway, and that certain of theemployees had no seniority. Some 10 employee wit-nesses testified to these remarks,and in several in-stances their testimony was mutually corroborative.Some of the remarks were directed towards certainindividuals. Thus, Isadore Tabachneck told Valeriothat he would only get back to work over his(Tabachneck's) dead body. He told employee GaryDeyss, a credited witness, that he would hire individ-uals who had never worked for the Respondent be-fore he would hire Deyss back. He told employeeStockwell, a creditedwitness, to look for another jobbecause he would not have his job back when thestrike ended, and that he (Tabachneck) would closethe warehouse before he'd let a union in. He toldemployee Cafaro, a credited witness, that the em-ployees' return after the strike would be determinedwhen "a final status" of employees would be ascer-tained. He told employee Riddick, a credited witness,that the strikers would be out till Christmas, and thatas a result of the strike reducing its business the Re-spondent was firing all but 10 of the strikers andwould take back only those 10. Ten strikers returnedto work during the strike.We find, as did the Administrative Law Judge,that the above conduct contained flagrant illegalthreats of plant closure and loss of jobs and seniorityin order to discourage union activity, in violation ofSection 8(a)(1) of the Act.'On September 13, 1973, during the strike, the Re-spondent sent letters to the strikers, informing themthat if they did not return to work by a certain datethey would be permanently replaced. Whether or notthe threats contained in these letters constituted8(a)(1) conduct depends on a determination as towhether or not the strike, initially or subsequently,was an unfair labor practice strike .4The only direct testimony as to the initial purposeof the strike is that of Dillenbeck, who testified thatthe strike vote of September 8 was "to obtain unionrepresentation" and that the pickets carried signs en-titled "on strike for better wages and benefits, Local294, Teamsters." Dillenbeck's testimony implies botha recognitional and an economic origin to the strike.We must view his testimony against the factual situa-tion which pertained at the plant during this periodof time. As noted above, on September 1 and 5, be-fore the strike vote, the Respondent engaged in fla-grant 8(a)(1) conduct against its employees, both in-dividually and as a group. Immediately following thestrike vote the Respondent for the second time toldunion representatives that it would file a petition andthereafter failed to do so. When we add to these pres-trike indicators of union animus and evident intentnottobargaininanycircumstancestheRespondent's later daily 8(a)(1) threats during thestrike,we are constrained to conclude that the strikewas essentially for recognition and an unfair laborpractice strike. Thus, by the time of the strike, Re-spondent had committed (and thereafter continuedto commit) unfair labor practices of such magnitudeand pervasiveness that the possibility of a fair elec-tion had completely vanished. As we findinfra,bythe time of the strike Respondent had forfeited itsright to an election, and was obligated to recognizeand bargain with the Union on the basis of theUnion's clear majority showing. This obligation the3We do not findRespondent's September 20, 1973, lettersto itsemploy-ees, advising themitwould not pay its shareof hospitalization insurancebenefits due on September29, tohave been unlawful.Strikers,whethereconomic or unfairlaborpractice strikers,are not entitled to compensationfor the period they are onstrikeHence,Respondent was within its rights inceasing topay its share of thepremiums.IllinoisBell Telephone Co.179NLRB 681 (1969),enfd. 446 F.2d 815 (C.A. 7, 1971) Wenote that, whilenot itself payingits shareof thepremiums,Respondent nonetheless,made itpossible for the strikersto paytheir sharesdirectly. Though wefind,infra,that Respondentwas by thistime under an obligation to bargain with theUnion, the nonpaymentof benefitsto strikersduringtheir periodof strikingis not amatter about which a companyhas an obligation to bargain,hence,we find noviolation ofSec 8(a)(5) in this respect.N L.R B. v. King Radio Corporation, Inc,416 F.2d 569 (C A. 10, 1969),Monahan Ford Corporation ofFlushing, 157 NLRB 1034, 1045 (1966), andcases cited therein 300DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent did not meet.The strikefor recognitionwas prompted by Respondent's unlawful refusal tobargain.It was virtually impossible to resolve the re-lated economic demands of the employees because ofwhat,by thetime of the strike,had become an un-lawful refusal by the Employer even to recognize theUnion.IfRespondent'sunlawful conduct did notsolely cause the strike,itat least prolonged and ag-gravated it. Hence,we find the strike to have been anunfair labor practice strike5and that the letters ofSeptember 13 and 20, threatening to replace employ-ees we have found to have been unfair labor practicestrikers, contained coercive threats violative of Sec-tion 8(a)(1).3. Poststrike 8(a)(1) activityOn October 8, after the strike, Isadore Tabachnecktold employee John Robinson, who hadsigned aunion card before the strike and picketed almost dai-ly during the strike, that he had gone about the strikethe wrong way, that he was pretty far down on theseniority list, that the employees would be voting fortheir job rather than for the Union, and that hewould hire Robinson if the latter could induce thosefrom the bottom of the list to come to work. We find,as did the Administrative Law Judge, that this con-duct constitutes an illegal solicitation to discourageunion activity, in violation of Section 8(a)(1).Also on or about October 8, Avrum Tabachneck,theRespondent's treasurer and personnel director,asked employee Charles Ballou how the other menwould vote in the election. Brunelle, then theRespondent's warehouse manager and at that timean admitted supervisor, also asked Ballou if theycould settle the matter without the Union, with theirown grievance committee and steward. On Ballou'scredited testimony, we find that the above conversa-tions constitute illegal interrogation and solicitationof employees to deal directly with Respondent ratherthan through the Union and/or to form a companyunion, both in violation of Section 8(a)(1).On or about October 15, Avrum Tabachneckasked employee Glenn Passino how he was going tovote. In thesameconversation, Tabachneck told Pas-sino that he would give priority on recall to thosestrikerswho did not stay out the full 3 weeks of thestrike.Based on Passino's credited testimony, weagree with the Administrative Law Judge that AvrumTabachneck's remarks in this conversation constitut-ed coercive interrogation and a threat of reprisalagainst those who continued to strike, both in viola-sPloof Transfer Company,Inc.,201 NLRB 828, 830(1973), enfd. 485 F.2d686 (C.A 5, 1973);BillupsWestern PetroleumCompany,169 NLRB 964(1968), enfd.416 F. 2d 1333 (C.A. 5, 1969).tion of Section 8(a)(1).On October 21, Avrum Tabachneck told Robinsonthat he, Tabachneck, was 100-percent sure of theelection, that Robinson was among five employeeswhom Tabachneck would like to have report to workthe following Monday, that Dillenbeck was a two-time loser as he had previously tried to start a unionwith the police, and that Tabachneck at one timethought Robinson was part of the initial movementof getting the Union into the warehouse. Robinsonreturned to work the following Monday. We find, inaccord with the Administrative Law Judge, that Av-rum Tabachneck's remarks relative to Robinsonwere violative of Section 8(a)(1), inasmuch as theycontained a threat not to rehire him as a reprisal forthis union activity.On or about November 15, Avrum Tabachneckasked Ballou if he was still strong for the Union, if hewas still goingto vote for the Union, and why he wasgoing to vote for the Union; also, as to how the menon strike were going to vote. Tabachneck also said toBallou: "If you can find a way not to come to theelection, I'll keep you in mind." We agree with theAdministrative Law Judge that these statements byAvrum Tabachneck constituted a coercive inquiryand a promise of benefit, both violative of Section8(a)(1).C. The Bargaining OrderThe Administrative Law Judge found, and weagree, that as of September 4, 1973, the Union hadvalidauthorization cards signed by 41 of theRespondent's 49 employees and that, on that date,theUnion made a lawful demand for recognitionupon the Respondent which the Respondent de-clined. The Administrative Law Judge further found,and we agree, that the nature and pervasiveness ofthe Respondent's unfair labor practices, as describedabove, have made the holding of a fair election im-possible and that a bargaining order is warranted tobest protect the employees' rights. We also agree withthe Administrative Law Judge's conclusions, for thereasons stated by him, that the election held on De-cember 4, 1973, be set aside and that the Respondentbe ordered to recognize and bargain, upon request,with the union.In ordering the Respondent to recognize and bar-gain upon request with the Union, the Administra-tive Law Judge, relying on the Supreme Court's deci-sion inGisselPackingCo., 6found that theRespondent violated Section 8(a)(5) of the Act byrefusing to recognize the Union under the above cir-cumstances. InSteel-Fab,Inc.,212NLRB 3636 N.L.R Bv.GisselPacking Co., Inc.,395 U.S. 575 (1969). TRADING PORT, INC.301(1974),which postdated the Administrative LawJudge's Decision, the majority of the Board held,in-ter alia,that it was unnecessary to find a violation ofSection 8(a)(5) of the Act in fashioning a bargainingorder remedy for an employer's 8(a)(1) violations.We have carefully considered and reexamined thepolicies and principles set forth in our decision inSteel-Faband the Supreme Court's decision inGisseland, while there may be certain truths to the ap-proaches each takes to the issuance of and legal basisfor a bargaining order, we are now of the opinionthat the correct approach lies somewhere in between.It has become increasingly evident to us that oneeffect of the majority's holding inSteel-Fab, supra,was to make our bargaining orders, viewed as purelyremedial, effective only from the date of the Board'sdecision.In some instances,this left unremedied anemployer's unilateral changes in working conditionsmade after a union had established its majority sta-tus. See, e.g.,Elm Hill Meats of Owensboro, Inc.,213NLRB No. 100 (1974). This led to the unwanted re-sult that an employer, by committing serious unfairlabor practices, could delay the holding of an elec-tion indefinitely (since a fair one could no longer beheld), and insure himself a substantial period of timeuntil the Board issued a remedial bargaining order,during which period he would not have to deal with aunion. Since the events which "triggered" the bar-gaining duty occurred much earlier, i.e., at the timeof the unfair labor practices, and since the employeeshad earlier expressed their desire for union represen-tation, the Board's prospective bargaining order fellshort ofreinstating the situationas it would havebeen had Respondent obeyed the law and allowed afair election to proceed.We find that an employer's obligation under a bar-gaining order remedy should commence as of thetime the employer has embarked on a clear course ofunlawful conduct or has engaged in sufficient unfairlabor practices to undermine the union's majoritystatus. Such a position eliminates the possible ill ef-fects of dating a bargaining order as of the issuanceof the Board's decision, which has resulted in un-remedied unfair labor practices, while at the sametime assuring, as the Supreme Court stressed inGis-sel,that bargaining orders, by remedyingallof anemployer's unfair labor practices, will "re-establishthe conditions as they existed before the employer'sunlawful campaign" and not place a union in a dis-advantaged position.' Moreover, it seems to accord' 395 U.S. at 612.This same concern for the preservation of a union'sposition as it existed prior to the dissipation of its majority status by anemployer's unfair labor practices was expressed by the SecondCircuit Courtof Appeals inSeeler v. The Trading Port,Inc., 89 LRRM2513, 2515, 77 LC110,900(May 27,1975), the injunction proceeding in this very case.most closely with what actually happened. An em-ployer, as the Supreme Court has held, has a right toan electionso long as he does not fatally impede theelection process.8Once he has so impeded the pro-cess,he has forfeited his right to a Board election andmust bargain with the union on the basis of otherclear indications of employees' desires. It is at thatpoint, we believe, the employer's unlawful refusal tobargain has taken place.In the instantcase, the Respondent's unfair laborpractices commenced as soon as it learned of unionactivity among its employees. This unlawful courseof conduct, which touched all of the Employer's em-ployees at one time or another, began on the heels ofthe Union's recognition demand and continued una-bated throughout the strike and up to the time of theelection.An examination of the Employer's miscon-duct indicates clearly that it was intended to, and didin fact, dissipate the Union's overwhelming majoritystatus amongthe Employer's employees.Accordingly, we find that the Employer embarkedon a clear course of unlawful conduct which mayreasonably be deemed to have undermined theUnion's majority status and to have prevented theholding of a fair election as of September 1, when theEmployer committed its initial violation of Section8(a)(1) of the Act. However, inasmuch as the Union'srecognition demand was not made until September 4,and inasmuch as all of the Employer's unfair laborpractices are otherwise individually remedied by ouradoption of the Administrative Law Judge's recom-mended Order, we conclude that the Employershould be required to recognize and bargain, uponrequest, with the Union as of September 4.Our main concern in granting bargaining ordershas been, and is, to correct and give redress for anemployer's misconduct and to protect the employeesfrom the effects thereof. To accomplish that result,our policy is, and has been, to provide a full andcomplete remedy for the unfair labor practices com-mitted and on which the bargaining order is predicat-ed. In the instantcase, the Employer has engaged inmisconduct, as described above, which violated notonly Section 8(a)(1) and (3) of the Act but Section8(a)(5) of the Act as well. In view of the nature of allof the Employer's unfairlabor practices, we find thatthe Employer violated Section 8(a)(5) of the Act byrefusingto recognize and bargain with the Union asthemajority representative of its employees whilecoterminouslyengagingin conduct which under-mined the Union's majority status and prevented theholding of a fair election.8 Linden Lumber Division,Summer& Co v N LR.B.,419 U S 301(1974). 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The Independent 8(a)(5) ViolationsFollowing the demand for recognition, the Re-spondent engaged in the following conduct: (1) uni-laterally eliminating certain jobs in November 1973without consultation with the Union; and (2) encour-aging an employee to form an independent employeegrievance committee to deal directly with the Re-spondent rather than through the Union. We find, inagreementwith the Administrative Law Judge, thatthese actions constitute separate violations of Section8(a)(5) of the Act.E. The ElectionWe agree with the Administrative Law Judge thatthemany serious violations herein found renderedthe holding of a fair election unlikely or in fact un-dermined the Union's majority, and we thereforeadopt his recommendations that the election in Case3-RC-5853 be set aside, that Case 3-RC-5853 bedismissed, and that a collective-bargaining order is-sue.AMENDED CONCLUSIONS OF LAWIn accord with our above findings, we adopt theAdministrative Law Judge's Conclusions of Law,with the following modifications:1.Substitute the following for Conclusion of Law3(c):"(c) Promising benefits to employees if they re-turned to work before the strike terminated."2.Substitute the following for Conclusion of Law3(d):"(d)Asking employees if the strike could be set-tled without the Union."3.Substitute the following for Conclusion of Law4:"4. By discriminating in regard to the tenure ofemployment of those mentioned in Schedules A, B,and C of the Complaint, Respondent has engaged inunfair labor practices prohibited by Section 8(a)(3)and (1) of the Act."4. In Conclusion 7(a), after the word "Refusing"insert the words "since September 4, 1973,".5. Insert the following as Conclusion of Law 7(d):"(d)Unilaterally eliminating certain employeesjobs without first bargaining thereon with Local294."Relations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Trad-ing Port, Inc., Albany, New York, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order as so modified:1.Substitute the following for paragraph 1(f):"(f)Promising economic benefits to employees ifthey return to work before their strike ends."2. Insert the following as paragraph 1(m) and re-letter the subsequent paragraph accordingly:"(m) Unilaterallyeliminatingemployees' jobswithout first bargaining with Local 294."3.Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election in Case3-RC-5853 be, and the same hereby is, set aside, andthat Case 3-RC-5853 be dismissed.MEMBER FANNING, concurring:Iconcur in the majority's decision, affirming theAdministrative Law Judge's findings and conclusionthat the Respondent violated Section 8(a)(1), (3), and(5) of the Act.In adopting the Administrative Law Judge's find-ing that Respondent violated Section 8(a)(5) of theAct, I rely upon the Supreme Court's decision inN.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575(1969).As I indicated in my dissenting opinion inSteel-Fab, Inc.,212 NLRB 363 (1974), and subse-quent cases, I interpret theGisselcase to mean that aunion may establish its exclusive representative sta-tus through the use of authorization cards where, ashere, an employer makes the holding of a fair elec-tion improbable as a consequence of its unfair laborpractices.MEMBER KENNEDY,dissenting:Iadhere to the sound principles enunciated in theSteel-Fabdecision. I dissent from the abandonmentof theSteel-Fabprecedent. I believe that a bargain-ing order is a proper remedy for the unfair laborpractices committed by Respondent. I would notgive retroactive effect to that bargaining order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentORDERPursuant to Section10(c) of the National LaborWe hereby notify our employees that:WE WILL NOT discourage membership in Local TRADING PORT, INC.303294, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization, bydischarging or laying off any of our employeesor in any other manner discriminating againstthem in regard to their tenure of employment orany term or condition of employment.WE WILL NOT refuse to recognize or bargainwith said Local 294 as the exclusive representa-tive of the employees in the bargaining unit de-scribed below.WE WILL NOT encourage employees to form anemployee grievance committee to deal directlywith us rather than through said Local 294.WE WILL NOT cease paying our share of themedical insurance premiums of our warehouseemployees without first bargaining thereon withsaid Local 294.WE WILL NOT threaten to hire permanent re-placements for employees engaged in an unfairlabor practice strike.WE WILL NOT promise economic benefits toemployees if they return to work before anystrike they are engaged in ends.WE WILL NOT threaten to close our warehouseas a reprisal against a strike andWE WILL NOTrefuse to take back unfair labor practice strikerswhen such strike ends.WE WILL NOT request employees to influenceother employees to agree with our opposition toa union in our warehouse.WE WILL NOT ask employees how they willvote in an N.L.R.B. election.WE WILL NOT promise employees to take themback out of seniority if they can induce otheremployees with low seniority to return to work.WE WILL NOT threaten to close our warehouseor to take other reprisals if our employeeschoose a union to represent them.WE WILL NOT coercively interrogate employeesconcerning their and other employees' unionmembership, activities, and desires.WE WILL NOT unilaterallyeliminateemployees'jobs without first bargaining thereon with Local294.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed them by Section 7of the National Labor Relations Act.WE WILL, upon request, bargain collectivelywith said Local 294 as the exclusive bargainingrepresentative of all the employees in tire- bar-gaining unit described below with respect torates of pay, wages, hours of employment, andother conditions of employment, and, if an un-derstanding is reached, embody such under-standing in a written, signed agreement. Thebargaining unit is:All warehousemen and driver employees em-ployed at our warehouse located at NorthManning Boulevard and Prospect Avenue,Albany, New York, excluding all office cleri-calemployees,professionalemployees,guards, and supervisors as defined in the Na-tional Labor Relations Act.WE WILL offer each of the employees namedbelow immediate and full reinstatement to hisformer position or, if such position no longerexists, to a substantially equivalent one, withoutprejudice to the seniority and other rights andprivileges enjoyed by each, and make eachwhole for any loss of pay he may have sufferedby reason of his discharge or layoff, or both,with interest at the rate of 6 percent per annum.Thomas BroderickJohn D. CafaroWarren DeitzGary DeyssJamesDillenbeckDonald EngelJames HouckRichard McCoyThomas MerwitzRichard O'TooleGlenn PassinoDonald Peasley, Jr.John QuigleyFowler RiddickRobert RobinsonWilliam SavageMichael ScanlonJames W. Sim, Jr.Ira StockwellRichard TerryCharlesBallouRaymond ValerioWE WILL make whole each of the followingemployees for any loss of pay he may have suf-fered by reason of his being discriminatedagainst, with interest at the rate of 6 percent perannum.JohnBiermkRobert BishopFrank Houck, Jr.Donald JohnsonJohn RobinsonAll our employees are free to become, remain, orrefuse to become or remain, members of said Local294, or any other labor organization.TRADING PORT, INC.DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Administrative Law Judge: Thisconsolidated case,consisting of an unfairlabor practicecase and a representation case,has been instituted underthe NationalLaborRelationsAct, herein called the Act.(29 U.S.C. 150,et seq.)In the unfairlabor practice pro-ceeding,Case 3-CA-5506,a charge was filed on December10, 1973, against The Trading Port,Inc., hereincalled the- 304DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent or the Employer, by Local 294 of the Team-sters,herein called Local 294 or the Union. Upon suchcharge the General Counsel of the National Labor Rela-tions Board, herein called the Board, by the Regional Di-rector of Region 3 (Buffalo, New York), issued a complainton January 8, 1974, and amended on January 25, February15, 1974, and at the trial, in substance alleging that Re-spondent committed unfair labor practices contravening8(a)(1), (3), and (5), and affecting commerce as defined inSection 2(6) and (7), of the Act. Respondent has answeredadmitting some facts but denying that it committed anyunfair labor practices.In the representation case (3-RC-5853), the Union, onOctober 1, 1973, filed with the Board a petition to be certi-fied as the bargaining representative of the Employer's em-ployees in a specified unit. After the election held on De-cember 4, 1973, the Union on December 6, 1973,seasonably filed objections to conduct affecting the resultsof the election. On January 8, 1974, the Regional Directordirected a hearing on the issues raised by six of said objec-tions before an Administrative Law Judge and a decisionthereon by said Administrative Law Judge. On said Janu-ary 8, the Regional Director further ordered that the hear-ing on the above unfair labor practice case be consolidatedwith the hearing on said objections; and he also orderedthat after said Administrative Law Judge has issued hisdecision that the representation case be transferred to andcontinued before the Board.Pursuant to due notice this consolidated case came on tobe heard, and was tried before me, at Albany, New York,on March 5, 6, 7, 19, 20, and 21, 1974. All parties wererepresented at and participated in the trial, and had fullopportunity to adduce evidence, examine and cross-exam-ine witnesses,file briefs,and present oral argument.Briefshave been received from all parties except the Union. TheGeneral Counsel's motion to correct the transcript, andRespondent's motion to correct the transcript, each is here-by granted. The General Counsel's motion to strikeRespondent's reply brief is hereby denied.In the unfair labor practice case the issues are:1.Whether Respondent engaged in various acts whichinterfered with, restrained, or coerced employees in viola-tion of Section 8(a)(1) of the Act.2.Whether employees of Respondent engaged in astrike, and, if so, whether said strike was caused or pro-longed by Respondent's unfair labor practices.3.Whether said strikers made an unconditional offer toreturn to work, and, if so, whether Respondent lawfullyrefused and failed to reinstate them.4.Whether Respondent unlawfully ceased paying itspart of the medical insurance premiums of its employeeswithout bargaining thereon with the Union.5.Whether Respondent discriminatorily laid off, or dis-charged, or both, certain employees because of their unionactivity or other protected activity.6.Whether Respondent has unlawfully refused to recog-nize and bargainwith the Unionin an appropriate unit.In the representation case the issues are:1.Whether Respondent made promises of benefit andsolicited grievances from employees to discourage supportfor the Union.2.Whether Respondent laid off and terminated employ-ees becauseof their union activity.3.Whether Respondent interrogated employees con-cerning their loyalty to the Union.4.Whether Respondent interrogated employees as tohow they would cast their ballots.5.Whether Respondent made promises of benefits toemployees to cause them to fail to vote in the election.6.Whether Respondent threatened employees with re-prisals if the Union won the election.Upon the entire record in this case, and from my obser-vation of the demeanor of the witnesses, I make the follow-ing:FINDINGS OF FACTI.AS TO JURISDICTIONRespondent, a New York corporation, is engaged at Al-bany, New York, in the wholesale and retail grocery busi-ness.Annually it sells and distributes products valued inexcess of $500,000, and receives goods valued in excess of$50,000 directly from points outside the State of NewYork. I find that Respondent is an employer within themeaning of Section Section 2(2), and is engaged in com-merce as defined in Section 2(6) and (7), of the Act.II.THE LABORORGANIZATION INVOLVEDThe Unionis, and at all times material herein has been,a labor organization within thepurview ofSection 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. General Counsel's EvidenceJames Dillenbeck started to work for Respondent inJanuary 1962, and ended up as its head railroad receiver ata wage of $4.10 an hour. A summary of his testimony fol-lows:For 2 years prior to 1973 employees were granted 5 daysof paid sick leave annually. However, towards the close of1972 Robert Solomon, Respondent's warehouse manager,admittedly a supervisor under the Act, told them that "ifwe did not use the 5 days we would lose them and wouldnot be paid for them."Because someemployees "took sicktimeoffattheend of" 1972, Sam Tabachneck,Respondent's vice president and an admitted supervisorunder the Act, met with the employees about February1973. Sam told them that because Respondent could notafford to give both the paid sick leave and pay for part oftheir hospitalization he was offering them the option ofretaining the 5-day paid sick leave or the partly paid hospi-talization premium. Respondent had been paying almostall of the premium on Blue Cross-Blue Shield. The employ-ees thereupon "chose to drop the sick leave." At this timethere was an increase in the insurance premium, and Re-spondent paid such increase.About August 23, 1973, Dillenbeck met with two otheremployees. As a result they began the next day to ask other TRADING PORT, INC.305employees as to their feelings about a union. The employ-ees "decided" they "wanted Teamsters Local 294 to repre-sent" them. On the evening of August 29 Dillenbeck and19 other employees met with officials of Local 294 at itshall.At said meeting all the employees present signed"cards to request representation." (See G.C. Exh. 2(a)through 2(s).)Dillenbeck also took some blank cards with him fromsaid meeting. A few days later he succeeded in inducing, orwas present at the solicitation of, more employees to signsuch cards. (See G.C. Exh. 3(a) through 3(h).) Besides Dil-lenbeck other employees solicited and obtained additionalsignaturesto identical blank cards. All signed cards wereturned over to Dillenbeck and employee Houck, who inturn gave them to the Union at its office.About September 4 Dillenbeck telephoned to PresidentNick Robilatto of Local 294 to come to Respondent'swarehouse. Then Robilatto and Dillenbeck met withRespondent's president, Isadore Tabachneck. Claiming hehad 43 signed cards, Robilatto then asked for recognition.At the time Respondent had 49 employees in its ware-house. But Tabachneck refused on the ground "that he hada right to call for an election with the . . . Board" andwould "petition for this election." But he never filed anRM petition.On September 5 Dillenbeck attendeda meetingof ware-house and office employees addressed by Respondent'svice president, Samuel Tabachneck. After stating that thewarehouse employees were attempting to form a union, Ta-bachneck mentioned that he felt they were "only hurtingthe company by doing so," that they were also hurting the"innocent" office employees; and that by such "actions"by the warehouse employees Respondent would lose cus-tomers "who could not be replaced because possibly thecompany would go out of business, all of [the employees]could lose [their] jobs." Continuing, he expressed thethought that the employees "could resolve it in other ways,and would [they] please give it much thought in that re-spect...."That afternoonWalter Snyder, Respondent's officemanager,told Dillenbeck that "what you're doing is goingto hurt you and . . . me and . . . the warehouse. I think Ican talk to Sam about returning sick pay, possibly givingyou a raise, possibly getting you extended vacation bene-fits" provided Dillenbeck "forgot the Union." Dillenbeckreplied that he "would not accept anypromisesof bene-fits" and that he preferred to have a union. Finally, Snyderoffered Dillenbeck the position of "a representative .. .for the employees . . . a sort of company union type ofthing."About September 6 WilliamBrunelle,Respondent'sbuyer andwarehouse manager,made"the same offers"and engaged in the same"conversation basically" as Sny-der did to Dillenbeck the previous day and set forth in thepreceding paragraph, on condition that Dillenbeck "forgotabout the Union." Dillenbeck rejected these offers fromBrunelle,stating that he "wanted union representation."Dillenbeck went to a meeting at the union hall on Sep-tember 8, at which 39 employees of Respondent were pre-sent.They voted unanimously to strike the next day "toobtain union representation." Later that day Robilatto ofthe Union, Dillenbeck, and some other employees met withSam Tabachneck and some other officials of the Company.Robilatto requested Respondent to agree toa "fast elec-tion" to be conducted by a state mediator, but Tabachneckstill insisted on an NLRB election. When Robilatto men-tioned a strike as one of the "other alternatives," Tabach-neck observed that a strike would harm Respondent verymuch.The strike started on September 9. Pickets bore signsstating that Respondent's employees were "on strike forbetterwages and benefits, Local 294, Teamsters." Thestrike lasted for 3 weeks. During the strike about 10 or IIemployees returned to work.One of the pickets was Dillenbeck. According to him,Isadore Tabachneck, Respondent's president, daily toldthe pickets that they had "killed his business, and [they]might as wellgo home. He was going to Florida to live. Hewas goingto put padlocks on the warehouse. [They] wouldnever come back to work again...." He told Dillenbeckon some of these occasions that the latter had no seniority,thatDillenbeck was killing Respondent'sbusiness, forwhich the "other men hated" Dillenbeck "for what [he] wasdoing to them"; and that therefore Dillenbeck "might aswell gohome."On the last day of the strike Isadore Ta-bachneck told Respondent's truckdriver, Stockwell, a pick-et, that there were no jobs left and that the former wasgoing to padlock the warehouse.On Saturday, September 29, Dillenbeckwent to a meet-ing at theunion hall, at which it was voted to call off thestrike and return to work. Then Robilatto met with SamTabachneck, Respondent's vice president, and other com-pany officials. Among other employees, Dillenbeck attend-ed this meeting. Robilatto informed Respondent that thestrike had been called off if the men were taken back "ac-cording to . . . seniority." Respondent claimed it had noseniority list, but agreed to take them back "if there waswork . . . according to seniority" on the following Mondaymorning,October 1. I credit Dillenbeck as to his version ofsaid meeting.At 7 a.m. on October 1 Dillenbeck and about 24 or 25others reported to work. Isadore Tabachneck instructedthe group to enter in the warehouse in groups of four andspeak to Avrum Tabachneck. The latter is Respondent'streasurerand personnel director.When Dillenbeck, withthree other employees, encountered Avrum he told themthere was no work, but that if they wrote their names, ad-dresses,and phone numbers on a pad he would call themwhen work became available. They complied with this di-rection.Then, at their request, he instructed the office togive them "layoff slips" so that they could applyfor unem-ployment compensation. Dillenbeckhas not since beencalled back to work by Respondent.During thestrikeDillenbeck received from Respondentlettersdated September 13 (see G.C. Exh. 4) and Septem-ber 20 (see G.C. Exh. 5). It was stipulated that identicallettersweresent to all the strikers. The firstone, amongother things, stated that commencing September 13 Re-spondent would hire replacements for the strikers, and"hoped you will decide to return to work. . . . This strikehurts you . . . it's absolutely unnecessary." The second let-ter characterized the strikeas "senseless[and] utterly ndic- 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDulous,"stated that effective September 29 Respondentwould cease paying any part of the Blue Cross-Blue Shieldinsurance premium,repeated that replacements would behired for the strikers,added that"when customers go-jobs go. . .that is the way it is,"and concluded by "sin-cerely hoping you will decide to return to work."About November 5 Dillenbeck received still another let-ter from Respondent. (See G.C. Exh.6.) It was stipulatedthis was mailed to all employees listed in schedule C of thecomplaint.Said letter notified him that a"permanent re-duction in force is called for . . . there is no chance thatyou will be recalled to active employment at Trading PostLocal 294 filed an RC petition for an election.At a hear-ing thereon on October 16, 1973,Dillenbeck testified forthe Union.On December 4 the election was held.Howev-er,while Dillenbeck was at a tavern with other employeeson November 30, officials of Respondent,including itspresident,entered such tavern.Said president,Isadore Ta-bachneck,told Dillenbeck that the latter"would never beback there . . . [Respondent]was doing fine without" Dil-lenbeck.To Ballou,another employee, said president re-marked that Ballou"might as well hang around the race-tracks and be a jockey or something because [Ballou]wasn't coming back to work there. . .we're going to getyou." To all the employees there Tabachneck predictedthat the Union would lose the election.This last statementisprotected free speech which does not violate the Act.Since the strike ended 10 employees have been recalledby Respondent.Of them only one, Bishop,has greater se-niority than Dillenbeck.Of all the employees"now work-ing in the warehouse[i.e., onMarch 5,1974] six employees,besides Bishop,outrank Dillenbeck in seniority. During thetime Dillenbeck was employed by Respondent senioritywas followed in "picking vacations,"the length of vaca-tions,in determining"how much you contributed towardsyourhospitalization insurance,"in a company sponsoredprofit sharing retirement plan, and in layoffs.Dillenbecktestified that he was able to and did perform several othertasks assigned to him at the warehouse in addition to hisregular duty as head railroad receiver.Another witness for the General Counsel,Raymond Val-erio, gave testimony substantially as follows.He startedwork for Respondent in October 1970, "primarily as thedamage man."He signed a union card at the union hall onAugust 29,1973. (See G.C. Exh.2R.) In addition he suc-ceeded in inducing employee Sam to sign such a card. (SeeG.C. Exh.7.)Valerio was present on about September 5when Sam Tabachneck addressed the employees.In addi-tion to corroborating Dillenbeck's version of Tabachneck'sremarks,Valerio added that Tabachneck also told the em-ployees that"They stand to be hurt, you stand to be hurt,and they're going to lose their jobs as well as you"in caseof a strike.Following that meeting Isadore Tabachnecktold Valerio that the former was fighting for the rights ofthe employees and his,Tabachneck's, that he wanted anelection,and requestedValerio to try to "influence" theemployees to agree with Tabachneck.When Valero re-fused this request Tabachneck told him that if the employ-ees voted for a strike"we weren'tgoing to be friends anymore."On September 8 the warehouse employees voted tostrike.Valerio picketed during this period.While so picket-ing Isadore Tabachneck daily spoke to those on the picketline.Valeno corroborated Dillenbeck as to what Tabach-neck said to the pickets.Valerio further testified that onthis occasion Tabachneck told the pickets that they "hadruined him,the business was done,he was going to padlockthe place."On Friday,September28, while Valeriowas picketing,Isadore Tabachneck shouted at the former that Valerio"had been robbing him blind,he never knew he had apartner,"that he would take back employee Passino butthatValeriowould be overpaid at "three cents," that"somebody[meaning Valerio]was robbing me blind,cleaning me out," and that"you [Valerio] might as wellleave. . .you'll never get back in this place . . . over mydead body."Valerio also corroborated Dillenbeck that itwas voted on September 28 at the union hall to terminatethe strike.As a result Valerio with other employees report-ed to work at 7 a.m. on October 1. When Valerio arrivedthere,Isadore Tabachneck told the employees to see per-sonnel manager,Avrum Tabachneck four at a time. WhenValerio entered Avrum's office the latter stated that "busi-ness was off right now,itwould take 7 to 10 days to getthings straightened out, and we would be hearing fromhim." Then Avrum gave Valerio a "layoff slip." Valerioconcluded his testimony by asserting that he has not beencalled back to work by Respondent.The testimony of Donald Engel,a warehouse employeeof Respondent,may be concisely related as follows. Hesigned a union card on August29, 1973,at the union hall.He also talked in favor of the Union to other employees atthe warehouse.On September 5 he attended a meeting ofemployees addressedby Sam Tabachneck,Respondent'svice president.Tabachneck warned them that if they struck"it was going to hurt everybody involved" and also "a lotof people who wouldn't have a vote,"such as the officeclericals.At a meeting on September 8 at the union hall which wasattended by Engel it was moved to strike Respondent. (Itwas stipulated by the parties that such a strike did occurbeginning September 10 and ending on Saturday, Septem-ber 29.) Engel picketed every day of the strike. WhilesoengagedEngelobservedIsadoreTabachneck,Respondent's president,each day at the picket line. On oneof these occasions Tabachneck told Engel that"after allthis was over[the employees]could go visit him at his con-dominium down in Florida. . . [the employees] wouldnever get back in,he couldn'tdeal with [the employees]while[they] were still out in the street."The strike having ended,Engel reported to work at 7a.m. on Monday, October 1. Avrum and Isadore Tabach-neck informed the employees to enter in groups of four orfive.When Engel did so enter Avrum gave him and theother employees each a layoff slip. (It was stipulated that18 of the employees listed in schedule A of the complaintoffered to return to work on October 1. Their names arerecited in the transcript and need not be repeated here.)John Biernik,an order selector for Respondent,signed aunion card but did not join the strike heretofore men-tioned.However,he did not work during the strike. On TRADING PORT, INC.307October 2 Isadore Tabachneck told Biernik that the latterbeing"part-time,"would not receive a "pink slip." Biernikreturned to work on November 19, 1973.Between said Oc-tober 2 and November 19 Avrum Tabachneck twice toldhim, "Things are slow, I couldn't help you out right now[about coming back to work]. We'll see, maybe in the fu-ture."Although prior to the strike he worked 36 to 38hours a week,Biernik"has not averaged out to 30 hours" aweek since November 19.James Houck,amachine operator and receiver inRespondent'swarehouse,also testified for the GeneralCounsel. A synopsis of his testimony is set forth at thispoint. On August 29, 1973, he signed a union card at theunion hall.He also distributed union cards to fellow em-ployees at the warehouse,and obtained signed cards fromfour of them. (See G.C. Exh.8(a) through (d).)On September 5, Sam Tabachneck, Respondent's vicepresident, addressed the warehouse employees. Houck cor-roborated employee Dillenbeck's account of Tabachneckas set forth above.On September 8 the warehouse employ-ees voted in favor of a strike at a meeting held at the unionhall.During the strike Houck did some picketing. Saidstrike was terminated by a vote taken on September 29 atsaid hall. Houck on October 1 reported for work. When hearrived at the warehouse Avrum Tabachneck gave him alayoff slip and told him that Houck would be recalled "inthe future if work got better."But Houck has not sincebeen told to return to work.Daniel Peasley, Jr., was employed by Respondent as adairyman. On October 29, 1973, he attended a meeting atthe union hall where,among other things,he signed aunion card.He also saw employee James Harter sign aunion card. (See G.C. Exh. 9.) He went on strike with theother warehouse employees and picketed during this time.While so picketing Isadore Tabachneck told Peasley thatthe latter lacked enough seniority to get back into thewarehouse and that Tabachneck would not take back Peas-ley even if the latter "paid him." I credit Peasley upon thisaspect of his testimony;Peasley's other testimony will bedisregarded because he abruptly left the stand to protest aruling of mine.Glenn Passino was a multiple man in Respondent'swarehouse.He signed a union card and also obtained asigned card from two other employees. (See G.C. Exh.10(a) and(b).)AboutSeptember5, 1973,he was present ata meeting at the warehouse at which Sam Tabachneck toldthe employees that if they struck they not only were "tak-ing food out of the office or clerical workers,"but he"would close the place down." Passino picketed everydayduring the strike.While so picketing Isadore Tabachneckdaily told the pickets that they "would be staying thereuntil the wintertime came."Passino also heard Tabachnecksay to Gary Deyss, another picket, that Deyss "was so faron the bottom of the seniority list I [Tabachneck] wouldhireMrs. Bishop or Mrs.Passino before I'd even take youback in thewarehouse again."ActuallyMrs. Passino neverworked for Respondent.Passino went to the September 29 meeting at the unionhall at which it was voted to terminate the strikers. So hearrived to work on October 1, the next Monday. When hedid,Avrum Tabachneck told him that "this" could havebeen settled without engaging in a strike. Avrum also in-formed him that no work was available and instructed himto obtain a layoff slip from the office.About mid-October 1973, Passino went to the ware-house.There he encountered Avrum Tabachneckand Bru-nelle.During a discussion by Avrum and Passino of thecoming NLRB election, Avrum asked Passino how the lat-terwas going to vote. When Passino replied that he wasundecided, Avrum averred, "That's hard to believe be-cause you're headstrong on it." Replying to a question byPassino, Avrum answered that some employees would betaken back in a couple of weeks, but that the men who "didnot stay out the full three weeks of the strike" would begiven priority because Respondent "had to respect therights of them guys before they would take anybody back."A few moments later Brunelle, at that time a supervisorof Respondent, asked Passino, "Why couldn't you do thiswith a Company union?" This is not coercive and, there-fore,does not transgress the Act. Passino rejoined that,based on past experience with Respondent, "it would neverwork." Following this Passino spoke to Isadore Tabach-neck. The latter requested Passino "to work underneath thetable on a Sunday, filling orders," but Passino declined thisoffer on the ground that he was on relief at the time. Al-though this is not commendable, it does not violate theAct. Passino concluded his testimony by stating that he hasnot been recalled by Respondent.CharlesBallou,who worked for Respondent in 1969,1971, and 1973 gave testimony substantially as follows. In1971 he was laid off by Respondent because of a lack ofwork. In effecting such layoff Respondent followed senior-ity.He was rehired in June 1973. Later that year he wenton strike and picketed during the entire time said strikecontinued. While Ballou was picketing on about September13 or 14, President Isadore Tabachneck of Respondentsaid to him, "I want to thank you; you've done me a greatfavor . . . I'm going to close the place up and go to Floridaand retire." Continuing, Tabachneck remarked that Re-spondent "would just board up the doors and that wouldbe the end of it; no one would work."On September 29 the employees voted to return to work.Consequently Ballou showed up to work at 7 a.m. on Octo-ber 1. However, Avrum Tabachneck told him and otheremployees that they were laid off, handed them "unem-ployment slips," and informed them he "was going to try... to call the people back by seniority." About October 8Ballou visited the warehouse. On this occasion Avrum Ta-bachneck,in the presence of Brunelle,asked Ballou howthe strikers felt and how they would vote in the election.Brunelle then asked Ballou "if there was any possibility ofsettling thiswhole thing without [Local] 294 . . . havingour own grievance-committee,our own shop steward."Sometimebefore November 1, 1973, Ballou telephonedthewarehouse. Both Brunelle and Avrum Tabachneckeach told him there was no chance of Ballou's coming backto work. This-is too indefinite to violate the Act, and I sofind.On November 15 Ballou visited the warehouse. Av-rum asked him if Ballou were "going to be at the election... if I was still strong onthe Union,was I still going tovote for the Union," and "if Ballou had any idea how [themen] were going to vote." As Ballou left Avrum promised 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDto "keep you in mind [for employment] . . . if you can finda way not to come to the election." Finally, Avrum said "itdoesn't matter how [you] vote anyway because there wouldnever be a union in there."About November 19 Ballou again telephoned the ware-house to ascertain why two persons with less seniority thanhe had been recalled to work. Avrum Tabachneck, withwhom he spoke, gave as the reason that these two were"making less money"than Ballou.WhenBallou mentioneda third person with less seniority than he had also beenhired Avrum justified this "because they had to have ablack person working there." When Ballou alluded to thefact that Respondent "already had [Robinson] a black manthere," Avrum remained silent.About November 30, whileBallou was present withother employees at the Ochard Tavern, some officials ofRespondent, including President Isadore Tabachneck, en-tered it. Isadore told Ballou, "You may as well try to makea living on the horses now because you'll never come backto" Respondent. Isadore also told Dillenbeck and Ballouthat he, Isadore, was "not going to have to worry about"Ballou or Dillenbeck"after Tuesday ...we're going to getyou.,,Another witness for the General Counsel was Ira Stock-well, a truckdriver and warehouseman for Respondent. Histestimony may be condensed as follows. He executed aunion card. (See G.C. Exh. 3(e), erroneously referred to as3(c).)About September 1, 1973, Respondent'swarehousemanager, Robert Solomon, admitted to be a supervisor un-der the Act, asked Stockwell what the latter thought of theUnion. This is not coercive and I so find. When Stockwellreplied that he desired a union to represent him, Solomonrejoined, "No matter . . . [whether] we voted for theUnion or . . . against the Union, [Stockwell] would have achance of losing his job." This is a vague statement andtherefore does not violate the Act.Stockwell went on strike with the other employees andpicketed all through said strike. On four or five occasionswhile so picketing President Isadore Tabachneck of Re-spondent each time told Stockwell, "I don't know whatyou're out here for. You stand no chance of getting backin. Furthermore, before I'd let a union in the warehouse, Iwould padlock the warehouse."On September 29 Stockwell with the others voted to re-turn to work. However, when he came to work on October1, Isadore Tabachneck told him to obtain a layoff slip fromAvrum Tabachneck because there was no work. When Av-rum gave Stockwell such slip the former assured Stockwellhe would notify Stockwell when he was needed for work.But Stockwell has never been recalled.An abridgment of Michael Scanlon's testimony, an orderselector, checker, and truck loader at Respondent's ware-house, is here set forth. He executed a union card. (SeeG.C. Exhibit 11.) Although he joined the strike describedelsewhere herein, Scanlon did not picket while it lasted. OnOctober 1, 1973, he offered to return to work but AvrumTabachneck, Respondent's personnel director and treasur-er, handed him a layoff slip. Scanlon voted in the election.He was never called back to work.John Quigley's testimony may be summarized at thispoint. He worked in Respondent's warehouse as an orderselector and forklift operator. He signed a union card onAugust 29, 1973, while attendinga meeting at the unionhall. InSeptember he went on strike and "fairly regularly,almost every day" picketed while the strike lasted. While sopicketing Quigley saw Respondent's President Isadore Ta-bachneck, "come out to the picket line" many times. Onthese occasions Isadore told Quigley that the strike was"foolish," that it was "hurting" the pickets as well as "thebusiness," and that "the situation in the warehouse is suchthat we'd only be able to rehire a few individuals and you'-re one of the people I'd like to see rehired." I find noviolation of the Act in Tabachneck's said remarks.As a result of being run over by a car on September 28Quigley was still disabled when he testified in this trial onMarch 7, 1974. He has not been recalled to work. Althoughhe carried hospitalization insurance while employed by Re-spondent, it was canceled on September 29 by said Re-spondent. (See G.C. Exh. 5.) When Quigley attempted tovote at the December 4 election he was challenged by Re-spondent on the ground he was no longer an employee.Quigley was present when Vice President Sam Tabach-neck addressed the employees at the warehouse. At thatevent Sam told them, "Don't strike. A strike would be fool-ish. It would hurt both the Company and the employees[I]would abide by the results of the election, whichev-er waytheywent." I find that the Act has not been contra-vened by these remarks. Quigley not only signed a unioncard but he also succeeded in inducing two other employ-ees each to sign sucha card. (See G.C. Exh. 12(a) and (b).)Quigley has not been recalled to work since the strike end-ed.William Savage, a tractor-trailer driver, also testified. Asynopsis of his testimony follows. He participated in thestrike and picketed nearly every day during such strike.While so picketing, he twice observed President IsadoreTabachneck "at the picket line." Each time he spoke toSavage. The first time Tabachneck spoke, he thanked allthose on the picket line "for helping him make up his mindabout whether he was going to buy a condominium inFlorida" to retire. I find this does not transgress the Act.The second time he asked QuigleywhyQuigley was onstrike.This query is not prohibited by the Act,and I sofind.Upon receiving a reply that Quigley was seeking bet-ter wages and "benefits,"Tabachneckasked,"Why don'tyou look for another job." When Quigley answered that hewas so looking, Tabachneck retorted, "That's good be-cause [you] probably won't have [yours] if we went back."John Cafaro, a part-time employee of Respondent, alsoappeared as a witness. A synopsis of his testimony follows.He signed a union card (see G.C. Exh. 13), struck with theother employees, and picketed while on strike. About No-vember 1, 1973, he telephoned Respondent and asked "ifpossibly I might get my job back." Either Avrum or Isa-dore Tabachneck replied, "At this particular time, I'm un-sure.I'm going to wait until the election is complete beforeImake . . . a final status of my employees. . . . Ev-erything was up in the air." Cafaro has never been recalled.Another witness, Frank Houck, Jr., gave testimony sub-stantially as follows. He signed a union card at the hall onor about August 29, 1973. Later he struck with the othersand picketed every day during the strike. Although follow- TRADING PORT, INC.309ing the strike he returned to work on October l he wasgiven a layoff slip by Avrum Tabachneck upon arrival.About October 9 Avrum Tabachneck telephoned Houckthat the latter should come to work the next day. On aboutOctober 10 Houck did start to workagain.On that dayAvrum asked Houck why Houck was involved with theUnion. Houck replied, "the benefits." This question by Av-rum is not coercive. Houck has noticed that since the strike"customers do their own picking up" at the warehouse.About November 30, while Houck was at the OrchardTavernwithotherwarehouse employees,some ofRespondent's officials came in, according to Houck. Thisdoes not constitute surveillance or any other conduct pro-hibited by the Act.Robert Bishop, a truck receiving clerk for Respondent,gave testimony which may be adequately condensed as fol-lows: He signed a union card, joined the strike, and picket-ed daily during the strike. While picketing Bishop occa-sionally observed Isadore Tabachneck there. On one ofthese occasions Bishop heard Tabachneck say to anotherstriker,Gary Deyss, that as far as Tabachneck was con-cerned Deyss was not employed there and that Tabach-neck would hire Bishop's wife before he'd hire Deyss. ButBishop's wife never worked for Respondent, according toBishop.After the strike Bishop reported for work on October 1,1973, but he was given a layoff slip by Avrum Tabachneck.However, on October 9 Avrum took him back albeit onanother job.In this conversationAvrum stated that hedidn't like the Union "in there but if he had it . . . he'dhave to go along with it one way or the other . . . thewarehouse would still be there." Employees may work anhour a day overtime since the strike, according to Bishop. Ifind nothing in this paragraph condemned by the Act.Bishop was present at the Orchard Tavern with otherson about November 30 when some officials of Respondententered it. On this occasion President Isadore Tabachnecktold Dillenbeck in Bishop's presence that Isadore did notthink Dillenbeck would be back in the warehouse "regard-less of how this thing went."On cross-examination Bishop testified that although em-ployees at the warehouse worked on Saturdays prior to thestrike, Saturday work waseliminatedafter the strike; thatalthough employeessometimesworked at night before thestrike, no night work has been performed since the strike;and that no employeessincethe strike work more than 45or 46 hours a week at the warehouse.Another warehouse employee who took the stand for theGeneral Counsel is Fowler Riddick. His testimony may becondensed as follows: On August 29, 1973, he signed aunion card at a union meeting.He also distributed"quite afew" of such cards to employees at Respondent'sware-house. One of them, Kvale, signed a card. (See G.C. Exh.14.)Riddick attended the meeting at the warehouse whichVicePresidentSamuelTabachneck addressed. Taba-chneck said that he heard the employees were "trying toget the Union in there [and] . . .were thinking about goingon strike. . . . If [they] went on strike" they would hurt notonly themselves but the office personnel as well. Taba-chneck added that he was going to file with the NLRB apetition for an election because he would not recognize theUnion by a card showing, and insisted that a strike wouldput Respondent out of business.Riddick joined the strike and picketeduntilitwas termi-nated.While he so picketed President Isadore Tabachnecktold him that the employees were foolish to be striking;that they would be out until Christmas; that Respondenthad suffered a 30- to 40-percent decline in business by rea-son of the strike; and as a result he "would not need .. .only about 10 of" the strikers, and that "the rest werefired." On October 1, following the strike, Riddick report-ed for work, but Avrum Tabachneck gave him a layoff slipinstead. Although Avrum said he would recall Riddick "ifbusiness picket up," he has not since called Riddick.Thomas Broderick's testimony may be adequately sum-marized as follows: As a warehouse employee of Respon-dent he went to the Union'smeetingof August 29, 1973, atwhich he signed a union card. A few days later he joinedthe strike described above and picketed for its duration.Then on October 1, following the strike's end, he reportedto work. Avrum Tabachneck gave him a layoff slip andpromised "to keep in contact with [the strikers] if businessstarted picking up." Broderickhas not sincebeen recalledby Respondent.An order selector in Respondent's warehouse, JohnRobinson, testified in substance that he signed a unioncard at its meeting of August 29, 1973; he joined the strikeand picketed almost daily while it continued; he reportedto work on October 1, but was given a layoff slip by AvrumTabachneck; and about October 8 Isadore Tabachnecktold him the employees "went about [the strike] the wrongway," Robinson "was pretty far down on the [seniority]list," the employees would be voting for their job ratherthan the Union, and he would "hire" Robinson if the lattercould induce those "from the bottom of that list" to cometo work.Robinson further testified that about 3 weeks after Octo-ber 1 Avrum Tabachneck told him that Avrum was "atleast100 percent sure of theelection," that Robinson wasamong fiveemployees whom Avrum would like to havereport to work the following Monday, that employee Dil-lenbeck "was a two-time" loser as he "previously tried tostart a unionwith the police," and that Avrumat one timethought Robinson was "part of the initial movement ofgetting theUnion into the warehouse." Robinson did goback to work on the next Monday, October 29.Avrum -Tabachneck again spoke to Robinson on oraboutNovember 27. Avrum said,inresponse toRobinson'squestion, that nothing could be done to takeback Robinson's brother who had been laid off but Avrum"would feel obligated if [said brother] didn't show up forthe election." In this conversation Avrum asked Robinson"point blank, how are you going to vote."Robinson'sbrother votedin the election,but has notbeen recalled towork by Respondent.James Sim,Sr.,a filler and .checker in Respondent'swarehouse,gave substantially the following testimony. Hesigneda union authorization card, joined thestrike, andpicketed during theentire timethe strike endured. Al-though on October 1, 1973, after the strike concluded, hereported to work, Avrum Tabachneck handed him a layoffslip. Sim has not sincebeen recalled to work. 310DECISIONSOF NATIONALLABOR RELATIONS BOARDGary Deyss, an order selector for Respondent, gave tes-timony substantially as follows: He signed a union card atthe October 29, 1973, meeting at the union hall, went outon strike on September 9, and picketed while on strike.Isadore Tabachneck came to the picket line "about everyday." On one of these visits he told Deyss and anotherpicket, Valerio, that since the men "did something nice forhim" he wasgoing"to do something nice for the guys .. .he was going to give a thousand dollars a piece" to the 10strikers "who should have it the most." Continuing, Taba-chneck told these two strikers they "were crazy, . . . weresmucks, and he didn't know why [they] were standing therepicketing." Nothing in this paragraph exceeds limits per-missible under the Act, and I so find.About 3 days later Tabachneck again spoke to Deyss asthe latter was engaged in picketing. This time he told Deyssto look for another job because "you're way down of thebottom of the list" for seniority and "I would takePassino's wife back before I ever take you back, and shedoesn't even work there." Then on October 1, 1973, thestrike having ceased, Deyss reported to work, but he wasgiven a layoff slip instead. At the same time Avrum Ta-bachneck informed him that the employees "would be re-called if the business picked up." Deyss has not since beenrecalled.At the trial it was stipulated "that none of the employeeswho were on the payroll as of September 4, 1973, havebeen permanently replaced."Another witness for the General Counsel is RichardO'Toole, a truckdriver at Respondent's warehouse. His tes-timony may be summarized as follows: He signed a unioncard. (See G.C. Exh. 15.) About September 8, 1973,Respondent's president, Isadore Tabachneck, apprisedO'Toole, "You're going to lose your seniority . . . becauseof the profit sharing." Then an office employee toldO'Toole to"terminatemy employmentfor oneday in or-der to get out of profit sharing." O'Toole replied, "Okay."On September 9 O'Toole joined the strike heretoforementioned, and he picketed in connection therewith. Fol-lowing the termination of the strike O'Toole on October 1reported to work, but he was given a layoff slip. In addi-tion,Avrum Tabachneck told him, "We'll call you if weneed you."But hehas not been recalled to work. However,at least five employees with less seniority than O'Toolehave been "recalled to active employment."Another signer of a union card is Wayne Smith, em-ployed by Respondent at its warehouse. (See G.C. Exh.16.)He was told at the time he signed it that "if you didn'tsign a card and the Union won, it would cost you $133, butif you did sign the card it would only cost you $33." I findthat Smith's card may not be counted in ascertainingwhether the Union enjoyed a majority because impropermeans were used to obtain his signature.N.L.R.B. v. SavairManufacturing Co.,414 U.S. 270 (1973).Endless Mold, Inc.,210 NLRB 159 (1974), andWabash Transformer Corp.,210NLRB 462 (1974), do not require a contraryresult.Still another signer of a union card is Delbert Pullman,an order filler for Respondent. (See G.C. Exh. 17.)Avrum Tabachneck, Respondent's personnel directorand secretary-treasurer,was examinedby the GeneralCounsel. An abridgment of Avrum's testimony ensues. Ac-cording to Avrum, in September 1973, Walter Snyder,Respondent's computer operator and programmer, workedas such in the computer room. The only other employee insaid room was a keypuncher. Snyder is on salary, but saidkeypuncher is hourly paid and earns less than Snyder. InsaidSeptemberWilliamStevenswasmanager ofRespondent's Quail Street grocery store in Albany. NeitherSnyder nor Stevens was employed by Respondent whenthis case was tried. However, Stevens is carried on the pay-roll at $20 a month in order to retain his Blue Cross-BlueShield benefits.One day employee Peasley came to see Avrum about aletterwhichPeasleyreceivedworded likeGeneralCounsel's Exhibit 6. Avrum told him that Respondent had"reevaluated" its business so that in the immediate future"we saw no immediate need for calling anybody back, and... if anything developed . . . [Peasley] would be notifiedalong with everybody else." Continuing, Avrum testified hehad not called Peasley back because the latter "was veryhot tempered, high strung . . . and [also Peasley] associat-ed with employees [whom Avrum considered] violent."However, Avrum expressed a willingness to recommendPeasley for a job with any other employer.Avrum also described the duties of Brunelle as assistantbuyer prior to the time when the latter admittedly becamea supervisor. They need not be repeated here.Walter Snyder, a computer operator and programmerforRespondent from May 1965, to December 1973, wascalled as a witness by the General Counsel. His testimonymay be compressed as follows. He described his functionsas such computer operator and programmer in great detail.In this capacity he was assisted by the only other person inthe computer room, a "keypunch girl [who] was trained asa back-up for me." But he never gave her instructions as towhat work she had to do, nor directed her to work over-time. In fact she herself decided, Snyder "guessed," as towhen she would work overtime. I find that on the recorddeveloped concerning his duties Snyder is not a supervisorunder the Act.Respondent'swarehousemanager, since October 3,1973,William Brunelle III, was the General Counsel's finalwitness. An abstract of his testimony follows. Prior to theSeptember 1973, strike of the Union he was employed byRespondent as an assistant buyer, "took care of the freightentries. . . took orders over the phone once in a whilewhen the girls were tied up, and . . . did some customerrelations." As assistant buyer he was salaried and he han-dled "the lesser accounts.The ones that didn't involve toomuch work to them." However, he "had to check with thehead buyer on any large quantities."B. Respondent's DefenseJames Harter, an employee in Respondent's warehouse,gave testimony essentially as follows. He joined the strikeand picketed until about September 22, 1973. After thestrike terminated Avrum Tabachneck discussed with himthree or four times individual employees who had not yetreturned to "active employment" regarding such employ-ees' attitudes towards their jobs and how well they per-formed their work. This was to determine who should be TRADING PORT, INC.311preferred in returning to work.Some time after the end of the strike in September 1973,Avrum Tabachneck spoke individually to warehouse em-ployees James Allen and Casper Dambrose "with respectto the subject of Trading Port employees who had not yetreturned to active employment." This, too, was to decidewhich employees were to be preferredin returningto work.Avrum Tabachneck, Respondent's treasurer and person-nel director, who had been called as a witness by the Gen-eral Counsel, also testified for Respondent. A compendiumof his testimony follows. During the strike Respondenthired two replacements.When he learned that the strikewas going to end he consulted counsel. Said lawyer advisedhim to dismiss said two replacements and to "select the restof the work force . . . needed from the people who wereoutside and that [Avrum] could use any means he wantedto take them back except that [he] . . . could not [discrimi-nate against] the employee participation in the Union."Tabachneck did dismiss said two replacements. On Oc-tober 1, 1973, the former strikers presented themselves tohim. He took their names, addresses, and telephone num-bers, and informed them "if and when business picks upwe could call them back." But he never told any of themthat he or Respondent would call back anyone "bysenior-ity." In fact seniority "was not . . . a policy at TradingPort . . . with the exception of possibly a small role invacations."Following the strike the first two strikers to be recalledwere Bishop on October 9 and Houck on the next day. (Seeit.Exh. 2.) This was because Flagler and Brunelle toldAvrum more machine operators were needed. On the ad-vice of Flagler and Brunelle said Bishop and Houck wererecalled by Tabachneck as "the best machine operators outthen."Also during October Tabachneck discussed withothers, both employees and supervisors, at the warehouseabout the "attitude" and "ability to do the job in the ware-house" of those who had not yet been recalled. Toward theend of October and until December 27 a group of formerstrikerswas "reinstated" after he discussed withBrunellehow business was going, "whether we needed people tocome back," "what type of people we felt we needed" to doa particular job, and who was best suited for such job.Their names appear on Joint Exhibit 2. None of these re-called employees were sent the letter of November 1 toemployees announcing "a permanent reduction in force"(See G.C. Exh. 6.)Nor was said letter of November1sent toDeitz, Fideli,and Quigley, none of whom has been recalled. It was notsent (a) to Deitz because he was a part-time worker inter-ested in full time work; (b) to Quigley because he was suf-fering from an incurablesicknesswhich permanently inca-pacitated him; and (c) to Fideli because he was a part-timeworker with Respondent but a full-time employee of astockbroker.Bellew [Ballou?] came to Tabachneck one day.Brunellewas also present.Bellew-talked about gambling in the base-ball "playoffs." Then Tabachneck askedBellew,"What'sthe odds on the election?" When Bellew replied that theUnion would win, Tabachneck said, "Well, that's oneopinion." Tabachneck testified that on thisoccasion Bel-lew "was definitely under the influence of alcohol." ButTabachneck denies he asked Bellew "how the men on theoutside were going to vote" or that Brunelle asked Bellew"if there was any possibility of settling [the strike] without[Local] 294 and with a company union."Tabachneck had another conversation with Bellew inmid-November. Brunelle came in soon after it started. Bel-lew,who had the odor of liquor on his breath and was"under the influence of alcohol," asked Tabachneck tochange his "employment date so he could get unemploy-ment," but Tabachneck refused.When Frank Houck returned to work on October 10,Tabachneck told him that Tabachneck had no animosityagainst him for participating in the strike and hoped thatHouck harbored no animosity towards Respondent; andthat Tabachneck "did not agree with the strike [and] .. .didn't care for the Union." But Tabachneck also toldHouck that if the Union won the election "it was some-thing" the former "would just have to learn to accept."Inmid-October 1973, Tabachneck spoke to Passino inthe office after it was reported to the former that Passino"said he's going to blow people's heads off." Brunelle waspresent at the time. When Passino inquired why he, "amuch better worker than most of the people in there," hadnot been recalled to work, Tabachneck replied "we willrecall any people back as we need them."Shortly before October 29, when Robinson was recalledto employment, Tabachneck spoke to him about returningto work. In this conversation Tabachneck "acknowledgedthe fact that [Robinson] was in on all the union representa-tivemeetings with us" and hoped that Robinson had noanimosity towards Respondent. Robinson replied that hedesired to return to work, and that he "had no animosity."After Robinson returned to work Tabachneck spoke tohim about the former's absenteeism and "mostly his late-ness." In late November Robinson explained his said con-duct because he had a problem getting his daughter toschool. In this conversation Robinson asked if his brotherstood a chance of being called back. Tabachneck repliedthat if business warranted it "we can call them back .. .[and] by their abilities." Then Robinson asked whether itwould do his brother any good if the brother "voted foryou or maybe he didn't show up" for the election. Tabach-neck replied, "People will be called back as we need them."Finally, Tabachneck testified on direct that in early 1971Respondent laid off 21 of its warehouse employees, butseniority "definitely was not" followed in "accomplishing"this result. .On cross-examination Tabachneck admitted that whensome employees offered to return to work during the strikeno criteria were applied in determining whether to takethem, but that criteria were resorted to only as to thosewho wanted to come back to work after the strike.ElliBenno, Respondent's comptroller, another witnessfor Respondent, in substance testified that a layoff of ware-house employees in 1971 was not made on the basis of thedate when they were hired. (See Resp. -Exh. I and it. Exh.4.)On about October 3, 1973, William Brunelle III, waspromoted to be Warehouse Manager of Trading Fort. Hehad previously testified for the General Counsel. Anabridgment of his testimony on behalf of Respondent is 312DECISIONSOF NATIONALLABOR RELATIONS BOARDnarrated here. After the strike terminated he had manyconversations with Personnel Director Avrum Tabachneck"on the subject of personnel . . . who had not . . . re-turned to active employment." Among other things theydiscussed"criteria for recall of [such]personnel." Suchcriteria related to whether the person was a good worker,,.was versatile," and had "a good attitude towards his job";and "rate of pay naturally entered into it."Brunelle corroborated Avrum Tabachneck's testimonytouching on a conversation between Avrum and Glen Pas-sino in Brunelle's presence.But Brunelledid not talk toPassino immediately before, during, or immediately afterthe foregoing communication.And Brunelle was presentwhen Avrum spoke to Bellew (Ballou?) on October 8, 1973,about a baseball bet. When Avrum asked what the oddswere,Bellew replied,"Oh, the Union will win." Thiscaused Avrum to say, "Well, that's your opinion." WhenBellew askedwhat chance he had "of coming back towork," Avrum answered, "As soon as there are job open-ings people will be called back to work."Brunelle insistedthat Bellew was "under the influence of alcohol" when thelatter spoke to Avrum Tabachneck. (I believe Bellew andBallou are one and the same person. The transcript men-tions both.)Brunelle also was present when Bellew spoke to AvrumTabachneck in mid-November 1973. On thisoccasion Bel-lew asked Avrum to "change the date so I can collect un-employment," but the latter refused. When the conversa-tion soon related to the coming election,Tabachneck askedBellew if the latter was "going to make it in the conditionyou're in now." Bellew replied, "I'll be there December4th."On December 3 Bellew(Ballou?)telephoned Brunelle.The former gave Brunelle "five to one" the Union wouldwin. Brunelle merely replied, "We'll find out tomorrow."Then Ballou commented, "We're going to protest fivevotes," naming them, and added, "You couldn't have wonanyway."When Ballou asked if their friendship wouldcontinue after the election, Brunelle replied, "the way youvote's got nothing to do with our friendship. We'll alwaysbe friends."On this occasion Brunelle claimed thatBallou's "breath smelled."Respondent's vice president,Sam Tabachneck,testifiedfor it. His testimony is concisely reproduced here. He con-sulted counsel in early September 1973, regarding what hecould express in a speech he desired to deliver to TradingPort employees. This speech was then typed up (see Resp.Exh. 2) by counsel's secretary and then revised by Sam tomeet suggestions of said counsel. Said revised version wasthen typed (see Resp. Exh. 3) and on September 5 wasdelivered by Sam to Trading Port warehouse employees inthe warehouse. Office employees were also present. Samtold such employees at the time that they could have acopyof such speech if they so desired. In such speech Samalso remarked, departing from the prepared text, a union"will hurt you, it will hurt us, and it will hurt these innocent[office employee] people who have no voice in the unionmatters whatsoever,strikes,or anything else pertaining tounion matters."On Saturday, September 29, 1973, a group of employees,including Dillenbeck and Houck, accompanied by Presi-dent Robiletto and another Local 294 official, called onSam and President Isadore Tabachneck of Respondent.Robiletto said that the strike had ended and asked Respon-dent to take back all the men on the following Mondaymorning; i.e.,October 1. Sam responded that "there wasno business. There was no work . . . and there were nocustomers . . . there was just no work for [the men] to do."But Robiletto insisted that the men report to work "to get... lay off slips so that they could get unemployment in-surance." Employees Dillenbeck and Houck "were insist-ing that the men be called back in seniority." Sam an-swered that he "knew nothing about any seniority" andthat he would not "commit" himself "without advice ofcounsel."When Robiletto asked if Local 294 should file apetition for an election, Sam "suggested" that it should.Respondent's president, Isadore Tabachneck,was an-other witness for it. In substance he testified as follows.During the strike he daily entered and left the premises ofRespondent to perform his duties as such president, andsometimes on these occasions exchanged words,which hecharacterized as "social amenities," with picketing employ-ees. To one of them, Valerio, he said that he thought Valer-ie "was robbing me blind." When Tabachneck greetedpicketer Stockwell, the latter said "it's going to make mevery happy here so I can put a padlock on your ware-house." So Tabachneck gave him a lock to "have ready"for such purpose.During this strike Tabachneck also spoke to anotherpicket on the picket line, Savage, telling Savage that anoth-er firm where Savage was seeking work had asked Tabach-neck for an appraisal of him, that Tabachneck had writtena "very good recommendation," and that if this other job"is better . . . I think you'd be smart to take it." Tabach-neck told another picket, Rettick, that the strikers "wouldbe better" by asking the Union leaders to petition for anN.L.R.B. election "or you will be out here to Christmas ormaybe later because we will . . . deal only the way the lawallows, the American way."Tabachneck corroborated his brother, Sam, as to whatwas said at the September 29 meeting between Respondentand Local 294 and some strikers.In late November 1973, Tabachneck spoke to Ballou inthe Orchard Grill. Ballou discussed horserace betting, butTabachneck stated he was not interested. But nothing wassaid about the Union or the forthcoming election on thisoccasion.On Monday, October 1, 1973, employeespresentedthemselves to return to work. Tabachneck told them toenter four at a time to "get their slips." Sometime lateremployee Passino told him that Passino was on relief andunemployment insurance and that thereby he was not only"better off than working" but "in no hurry to look for ajob."When Passino mentioned that he was going to visit"the dogs in the warehouse," Tabachneck reproved him forreferring to fellow employees as dogs.Respondent's final witness was Jerome Morenoff. Anabridgment of his testimony follows. He is a director ofRespondent and president of Ocean Data Systems, the lat-ter being "computer facilities manager for the Trading Portcomputer facility." Until 1968 "the primary customers" ofTrading Port were "the independent retailers in the Albany TRADING PORT, INC.area." Trading Port was the "primary supplier of these in-dependent retailers."In 1968 Respondent made an effortto expand its business with independent retailers,but it metwith very little success.As a result of not being able to enlarge its business withthe independents, Respondent decided to seek the businessof chain stores both in and beyond the Albany area. Itdiscovered that such chains had their own warehouses, sothat Respondent could only hope to become their "second-ary supplier." Respondent succeeded in becoming a sec-ondary supplier for four chains, so that ultimately they ac-counted for 15 or 20 percent of its business.In late 1972 Respondent started a systematic analysis toascertain how it could improve "the profit margins ofTrading Port since we felt that it was very difficult . . . toobtain any new sources of revenue through increased cus-tomers or new customers." By the spring of 1973 the priceof food, food products, and paper bags not only rose astro-nomically but these commodities "became extremely hardto get." Consequently Respondent's larger and chain cus-tomers "were taking all our irreplaceable items out of stock... this . . . not only hurts us but it hurts our other cus-tomers."In addition many small independent retailers"were having a very tough time staying alive [and] . . . oneor two . . . of the large out-of-town wholesalers were mov-ing into the area [making] competition even more severe inthe area." Other woes Respondent encountered were thetightness of money and the high interest cost of obtainingmoney.Then,again, the high price of money prevented Respon-dent from hedging against future rises in products itbought. And the gas shortage and gas price increase causedthe lessors of trucks which Respondent leased to raise therental of said trucks. (See Resp.Exh. 4.)As a result of the above facts Respondent decided tocancel its truck leases(see Resp.Exh. 5)and get out of thedelivery business altogether. In addition, (a) slow pay cus-tomers and poor risk customers were eliminated by Re-spondent, and (b) the "entire operation" of Respondentwas streamlined," so that, e.g., overtime and weekend andnight work were abolished and "productivity of workersthemselves"was studied carefully.The strike of the Union which began September 10,1973, causedRespondent to lose several customers perma-nently and some customers"partially, [the latter]becausethey didn't want to become completely reliant upon Trad-ing Port."Statistical evidence which Respondent contendssupports its "permanent reduction in force"letter of No-vember 1 (see G.C. Exh. 6) is alleged to be found in Resp.Exhs. 6, 7, 8, and 9.C. Concluding Findingsand Discussion1.As to 8(a)(1) violationsI find that Respondent's letters of September 13 and 20(see G.C. Exhs. 4 and 5) constitute unlawful threats to hirepermanent replacements for the strikers, whom I find else-where herein to be unfair labor practice strikers.Dillenbeck's testimony is credited, and Respondent's ev-idence inconsistenttherewithis not credited.In addition to313demonstrating that Respondent entertained antiunion ani-mus, which, of course, is not an unfair labor practice, saidtestimony does disclose a violation of Section 8(a)(1) of theAct as it reveals a threat by Respondent to cause employ-ees to lose their jobs if they selected a union, promisedbenefits if employees forgot the union, promised Dillen-beck a position as representative of a "sort of companyunion," threatened to padlock the warehouse during thestrike so that employees "would never come back to workagain," informed employees that there were no more jobsleft on the last day of the strike, and told employees theywould never get back in after the strike.Additionally, I find, on Dillenbeck's credited testimony,that Respondent agreed to take back the men "if there waswork . . . according to seniority" when it was informedthat the strike had been terminated, and that Respondenton November 30 told Dillenbeck that he and Ballou wouldnever be back with Respondent. This last part is a threat ofreprisal forbidden by the Act.Crediting Valerio, and not crediting Respondent's evi-dence not consonant therewith, I find that Respondenttold employees that they were going to lose their jobs incase they went on strike; Valerio was requested to influ-ence employees to agree with Respondent; and Valerio wastoldwhile picketing neither he nor the employees would"ever get back in the place." This conduct is prohibited bythe Act, and I so find.I credit Passino that Avrum Tabachneck asked him howthe former was going to vote in the coming NLRB election.It is my opinion, and I find, that this is coercive interroga-tion proscribed by the Act as it was made during a periodwhen Respondent engaged in extensive Section 8(a)(1) vio-lations. I also credit Passino that in this same conversationTabachneck told the former that Respondent would givepriority on recall to those strikers who did not stay out thefull 3 weeks of the strike. This last statement, I find, vio-lates the Act as it amounts to a reprisal against those whocontinued to strike.About October 8 I find that Avrum Tabachneck askedBallou how the strikers felt and how they would vote in theelection. I find this is coercive interrogation prohibited bythe Act.Brunelle,who was present at the time, inquired ofBallouif the strike could be settled without the Union andby having a grievance committee selected by the employ-ees.This inquiry violates Section 8(a)(1) of the Act as ittends to undermine the Union by methods proscribed bysaid Act. On November 15 Avrum asked Ballou how themen were going to vote at the election, told Ballou therewould never be a Union in the warehouse, and promised tokeep Ballou in mind if he refrained from voting. This con-travenes the Act in part as a threat to keep out the Unionby any means, in part as a coercive inquiry, and in part asa promise of benefit. Ballou was told about November 30,"You'll never come back ... we're going to get you." Thisis a coercive statement violating Section 8(a)(1) of the Act.Inmaking the findings recited in this paragraph I havecredited Ballou and have not credited Respondent's wit-nesses whose testimony is_ not compatible with his.While Stockwell was picketing, President Tabachneckmorethan once told the former that Stockwell had nochance of getting back and that Tabachneck would close 314DECISIONSOF NATIONALLABOR RELATIONS BOARDthe warehouse before he'd let a union in the warehouse. Icredit Stockwell's version of these incidents and do notcredit Tabachneck thereon. I find, crediting Stockwell, thatTabachneck's utterances transgress Section 8(a)(1) of theAct.President Isadore Tabachneck told Quigley, while thelatter was picketing, to look for another job, and that Quig-ley probably would not have his job back when the strikeended. Crediting Quigley upon this aspect of the case, Ifind that Tabachneck's said remarks are prohibited by Sec-tion8(a)(1) of the Act.I credit Cafaro that Respondent about November 1 toldhim that whether he or any other employees returned afterthe strike would be determined after the election when "afinal status" of employees would be ascertained. I find thisis a threat to take reprisals against employees which is notsanctioned by the Act.While employee Riddick was picketing President Ta-bachneck spoke to Riddick. Only the followingstatementsto Riddick, which I credit, that Tabachneck told him, vio-late the Act. Those statementsare (a) that the strikerswould be out till Christmas, and (b)as a resultof the strikereducingitsbusinessRespondent fired all but 10 of thestriking employees and would take back only these 10.Thesestatements, I find, demonstrate a threat to take re-prisals againstthe strikers.John Robinson, a striker whom I credit, was told byIsadore Tabachneck about October 8 that notwithstandingthe former was low on the seniority list he would be"hired" if Robinson could induce employees from the bot-tom of the seniority list to come to work. I find this isprohibited by the Act as a promise of benefit to strikerslacking seniority. In late October Avrum Tabachneckspoke to Robinson. None of Avrum's conversation in myopinion violates the Act except that which characterizesDillenbeckas a "two-time"loser, thus indicating that Dil-lenbeck would not be rehired as a reprisal for his presentand past (with the police) union activity.Again crediting Robinson, I find that on or about No-vember 27 Avrum Tabachneck expressed to Robinson thatAvrum would be obligated if Robinson's brother did notshow up for the election and also "point blank" asked howRobinsonwas goingto vote.Insofar as Respondent's evi-dence contradicts Robinson I do not credit Respondent'ssuch evidence. I find that Avrum's languageis coercive andtherefore violates the Act only in interrogating Robinsonhow he was going to vote. I find no violation of the Act inbeing "obligated" if Robinson's brother failed to vote.While striker Deyss was picketing Isadore Tabachnecktold the former that Deyss was close to the bottom of theseniority list and that Isadore would take strikerPassino'swife,who did not even work there, before Isadore tookback Deyss. I credit Deyss on this branch of the case anddo not credit Isadore's contradictory testimony. And I findthat this contravenes the Act as a threat of reprisalagainsta striker.O'Toole, whom I credit, while striking was told by Isa-dore Tabachneck that the former was about "to lose se-niority . . . because of the profit sharing." About the sametimean office employee told O'Toole to resign for one dayso as "to get out of profit sharing." I find this is a threat ofreprisal not sanctioned by the Act.2.As to therefusal to recognizeand bargainwith Local 294Respondent's answer admits, and I find, that the follow-ing employees of Respondent compose a unit appropriatefor the purposes of collective bargaining within the pur-view of Section 9(b) of the Act:All warehousemen and driver employees employedby Respondent at its warehouse located at NorthManning Boulevard and Prospect Avenue, Albany,New York, excluding all office clerical employees,professional employees, guards, and supervisors as de-fined in the Act.Further I find that on or about September 4, 1973, Respon-dent had 49 employees in said unit, and that Local 294 onsaid date, having 42 valid cards and thus representing amajority of the employees in said unit, made a lawful de-mand upon Respondent to be recognized as the exclusivebargainingrepresentative of said employees and to bargaincollectively on behalf of said employees as such representa-tive.Although Local 294 had 43 cards on this occasion, I findthat one, i.e., Smith's (see G.C. Exh. 16), should not becounted as it was obtained by improper inducements. Thereasons therefor and the Supreme Court decision support-ing this conclusion are set out above where Smith's testi-mony is narrated.The question then is whether the Union is entitled to berecognized on the basis of its card count or whether Re-spondent may refuse such recognition unless and until theUnion establishes its majority in an election conductedpursuant to Section 9 of the Act. On thisissueI find thatRespondent's activities as found herein constitute indepen-dent violations of Section 8(a)(1) and (3) of the Act "whichhave made the holding of a fair election unlikely or whichhave in fact undermined a union's majority," or both.N.L.R.B. v. Gissel Packing Co.,395 U.S. 575, 610 (1969). Inaddition I find that these unfair labor practices "are ofsuch a nature that their coercive effects cannotbe eliminat-ed by the application of traditional remedies, with the re-sult that a fair and reliable election cannot be had."Gissel,supraat 614.Finally, I additionally find that the "possibility of eras-ing the effects of past practices and ofensuringa fair elec-tion(or a fair rerun) by the use of traditional remedies,though present, is slight and that employeesentiment onceexpressed through cards would, on balance, better be pro-tected by a bargaining order."Gissel, supraat 614.3.As to certain unilateral actions of RespondentI have found above that Respondent encouraged an em-ployee to form an employee grievance committee to dealdirectly with Respondent rather than through Local 294.This amounts to a violation of Section 8(a)(5) of the Act asit bypasses the Union which represents the employees, andI so find. Also I find that Respondent on September 20unilaterally ceased paying its share of the medical insur- TRADING PORT, INC.315ance premiums of its warehouse employees. (See also G.C.Exh. 5.) This too,I find,contravenes said Section 8(a)(5),since it is a condition of employment which must be takenup with the Union before it can be changed.Respondent unilaterally eliminated certain jobs in No-vember1973. Even ifthis was prompted by economic con-ditions, it isa mandatorysubject of collective bargaining.Hence I find this action contravenes Section 8(a)(5) of theAct.N.L.R.B. v.Columbia Tribune PublishingCompany,495 F.2d 1385 (C.A. 8, 1974).4.As to alleged 8(a)(3) violationsIt is my opinion,and I find,that the strike beginningSeptember 9 and ending September 29 was an unfair laborpractice strike,as I find thatitwas caused by Respondent'srefusal to recognize and bargain with the Union and wasprolonged by the other unfair labor practices found to haveoccurred during and prior to the strike.It is not denied,and I find,that,except as noted in the next sentence, theemployees named in Schedule A of the complaint madeunconditional offers on Monday,October 1, 1973, to re-turn to work,and that Respondent on and since that datehas failed and refuses to reinstate such employees.Howev-er, it was stipulated(see p.496 of Transcript)that Biernik,Bishop,Cafaro,Deitz,and Johnson did not make an un-conditional offer to return to work until a few days aftersaid October 1, and that Johnson,McCoy,Merwitz, andTerry made no individual offers to return to work. But Ifind that the Union on behalf of all strikers on September29 made an unconditional offer for them to return on Oc-tober 1,and that this is a sufficient unconditional offer byeach employee.Unfair labor practice strikers have a right to be reinstat-ed to their former positions when the strike ends and theydenote that they desire to return.Valley Oil Co.,Inc.,210NLRB370 (1974). Cf.N. L.R. B. v. Pepsi Cola Company,496F.2d 226 (C.A. 4, 1974).Their employer may not discrimi-nate against them by selecting only those who measure upto standards which he suddenly,at the time they offer toreturn to work,adopts and which at no time prior to thathad been imposed.Assuming that Respondent adoptedsuch standards before the strike started,patently he did notenforce them because he still continued to employ thosewho later became strikers but who were not in its opinionqualified to work according to such prestrike criteria.Hence I find that if some employees who later struck failedtomeet prestrike standards Respondent not only over-looked or condoned such deficiencies in its employees, butitcannot abruptly seize on an employee's alleged short-comings after the strike ends as a pretext to deny himemployment because he engaged in a valid strike. Cf.N.L.R.B.v.West Side Carpet Cleaning Co.,329 F.2d 758,761 (C.A.6, 1964);N. L. R. B.v.Park Edge Sheridan Meats,Inc.,341F.2d 725, 728 (C.A. 2, 1965);N. L. R. B.v.MidtownService Co.,425F.2d 665,670-671(C.A. 2, 1970).In addition to finding that such deficiencies were over-looked or condoned(Mid- West Towel and Linen Service,Inc.,143NLRB744, 754,enfd.339 F.2d 958(C.A. 7,1964) ), I find that such shortcomings were never called tothe attention of those employees whose failings displeasedRespondent.Failure to warn has probative value in de-termining that terminating an employee for such conduct isa pretext to mask the fact that such discharge was for areason prohibited by the Act.E. Anthony & Sons v. MelroseProcessing Co.,351 F.2d 693, 699 (C.A. 8, 1965);N. L. R. B.v.Midtown Service Co., supra.In this connection Respondent offered evidence thateconomic necessity prevented it from taking back all thestrikersand offered documentary evidence which itclaimed supported this contention.Itmay be that a de-tailed analysis of such evidence may uphold this thesis. ButIbelieve that such position is more properly litigable at thecompliance stage of the proceeding.Iam merely rulingthat Respondent'smethod of determining which employ-ees to take back is discriminatory,so that a reinstatementorder is called for. The identity of those to be reinstatedmay be ascertained at the compliance stage.In this connec-tion I credit Passino that Avrum Tabachneck told him thatpriority would be given to strikers who did not stay out thefull 3 weeks of the strike.I consider this a discriminatorymethod of deciding whom to take back,and I so find.Another reason why I find that Respondent's formulatedplan of determining which strikers to take back is discrimi-natory in that it failed to follow seniority in taking themback. It is true that seniority was not strictly followed in alayoff of 1971 by Respondent. (See Resp. Exh. 1.) Howeversaid Respondent's Exhibit 1 not only shows that 21 out of67 were laid off and that all but 7 of said 21 lacked senior-ity, but that '5 others were very low on the seniority list. (Iassume No.67 is the lowest in seniority.Thus all but 2 ofsaid employees laid off wereNo. 34or higher.)In any event I find that Respondent followed seniorityafter1971. Upon thisaspect of the case I credit the Gener-al Counsel's evidence(one example,that Sam Tabachnecktold Deyss the latter was "far on the bottom of the senior-ity list")that Respondent mentioned a seniority list to em-ployees seeking to return after the strike,and followed se-niority on vacations.Respondent's contrary evidence is notcredited.Hence I find that under the circumstances takingback employees without regard to their seniority contra-venes Section8(a)(3) of the Act.It is not denied, and I find, that when employees onOctober 1 returned to work Respondent laid them off. Alistof such employees is set forth in schedule B of thecomplaint.And I further find that such employees, beingunfair labor practice strikers,were entitled to be reinstated.Respondent contends that economic conditions required itto layoff said employees until business improved.But thefact remains,and I find,that Respondent continued to op-erate its warehouse on and after saidOctober1. It follows,and I find, that Respondent could have, and should have,taken back some of the strikers at the conclusion of thestrike. Since it did not take back any on October 1, I amconstrained to find that such conduct constitutes a viola-tion of Section 8(a)(3) of the Act. Whether Respondent'sbusiness conditions prevented it from taking back all itswarehouse employees,and, if so,which ones were entitledto return to work,are issues which more properly can bedisposed of in compliance proceedings. SeeWeltronic Com-pany v. N.L.R.B.,419 F.2d 1120, 1123 (C.A. 6, 1969); cert.denied 398U.S. 938 (1970). 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy letter dated November 1, 1973, Respondent dis-charged 20 former strikers whom it had not yet recalledbecause it had"evaluated the way in which we have beendoing business in the past and determined the way inwhich we intend to do it in the future." (See G.C. Exh. 6.)Those receiving such letter are listed in schedule C of thecomplaint. Those already recalled, 23 in number, whosenames are designated on Joint Exhibit 2, did not receivesuch letter.However,said letter was not sent to Deitz,Fideli, and Quigley, although they had not been recalled,for reasons given by Avrum Tabachneck when he testifiedfor Respondent.But Quigley testified at the trial. His onlyincapacity was a broken leg received in an automobile ac-cident, but which should heal and thus render him able toreturn to work.However,Quigley's hospitalization,togeth-er with that of all the strikers, was canceled by Respondenton September 29. (See G.C. Exh. 5.) As found above suchcancellation was found to be discriminatory. As to Quigleythe discrimination apparently caused him to lose the finan-cial benefits attributable to his hospitalization.I shall rec-ommend that he should be reimbursed by Respondent forsaid losses, if any.On the basis of the facts found in this case I am con-vinced, and find, that the discharge of the 20 former strik-ers whose names appear in scheduleC of thecomplaint,after they, or the Union on their behalf, made an uncondi-tional offer to return to work following the conclusion ofthe strike,constitutes an unfair labor practice condemnedby Section 8(a)(3) of the Act. This is because an unfairlabor striker is entitled to have his job back when he hasoffered unconditionally to return to work and, if his job ora substantially similar one is not available,he must beplaced on a priority list for a position which may arisethereafter. Cf.Federal Prescription Service v. N.L.R.B., 496F.2d 813(C.A. 8, (1974).The elimination of unit jobs, al-beit for economic reasons,must be taken up with theUnion.Town & Country Mfg. Co., Inc.136 NLRB 1022,1027, enfd. 316 F.2d 846 (C.A. 5, 1963);N.L.R.B. v. Colum-bia Tribune PublishingCo., supra.I do not considerRentonNews Record136 NLRB 1294 (1962), as compelling a con-trary result.Respondent contends that its business conditions re-quired it to adopt a permanent reduction in force whichcaused those 20 named in schedule C to be discharged. ButI find that this argument is not well taken,because after astrike ends unfair labor practice strikers must be rehiredand may not be discharged. Whether Respondent cannotimmediately reinstate said 20 in said schedule C is an issuewhich may be resolved at the compliance stage of this pro-ceeding.N.L.R.B. v. Columbia Tribune Publishing Co., su-pra.5.Miscellaneous mattersRespondenthas vigorously attacked the credibility ofBallou,a witnessfor the General Counsel, on the groundthat Ballou was under the influence of alcohol when hespoke to officials of Respondent.But regardless of his con-dition when he talked to such officials I find that he wascoherent when he spoke to them and that he correctly re-membered what they said to him. Hence I find that hisbeing under the influence of alcohol, if true, did not affecthis ability to recall the conversations under consideration.Further,Respondent was aware of Ballou's drinking habitsfor some time, according to its testimony, but it did noth-ing about them while he worked at its warehouse. Thisindicates that Ballou's condition never disturbed Respon-dent in the past, so that he was able to comprehend Re-spondent in the past. And, finally, I expressly creditBallou's version of said conversation,as I was impressedwith his sincerity, frankness, and demeanor on the stand.It is desirable that I briefly mention that I find Dillen-beck has not been reinstated for discriminatory reasons,regardlessof whether the other strikers were lawfully de-nied reinstatement or not. This is because I expressly findthatDillenbeck was a very strong advocate of the Unionwho was also very active on its behalf, that Respondenthad knowledge of his said activity, and that, crediting theGeneral Counsel's evidence, Respondent stated that itwould never take back Dillenbeck. If anyone is deservingof reinstatement certainly Dillenbeck has a very meritori-ous case.At this point I wish to mention that in making the find-ings of fact set forth in this decision I have credited evi-dence which in my opinion supports such findings. In socrediting I have generally adopted the testimony of theGeneral Counsel's witnesses, although at times I have cred-ited Respondent's testimony. But I have not given reasonsin connectionwith crediting each piece of testimony reliedon in arriving at such findings, as to do so would unneces-sarily prolong an already lengthy decision.Finally, I have been guided by, and have followed, cer-tain rulesof law in arriving at the foregoing findings. Theyare set forth in this paragraph. (a) The burden of proofrests on the General Counsel to establish the allegations ofthe complaint, and this burden never shifts to the Respon-dent. A corollary to this rule is that no burden is imposedon Respondent to disprove any of said allegations. (b) Thefailure of Respondent to prove any one or more of its de-fensesdoes become affirmative evidence which will aid theGeneral Counsel in sustaining his burden of proof. (c) It isnot imperative that the discharges or layoffs be motivatedsolely by discriminatory considerations to render them un-lawful. It is sufficient to find such discharges or layoffsunlawfully terminated if a substantial ground leading tosaid dismissals was the unionactivityof the employees not-withstanding that valid reasons may also have existed si-multaneously for not calling back some strikers. (d) Nei-therengaging in union activity by employees, norRespondent's harboring antiunion animus, without more,is sufficient to ascribe illegal motives to Respondent in ef-fectuating the discharges and layoffs involved in this case.(e) It is well established that direct evidence of discrimina-torymotivation is not necessary to support a finding ofdiscrimination. Such intent may be inferred from the re-cord as a whole.Heath International, Inc.,196 NLRB 318,319 (1971).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThose activities of Respondent set forth in section III, TRADING PORT, INC.above, found to constitute unfair labor practices, occurringin connection with its operations described in section I,above,have a close,intimate,and substantial relation totrade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYAs Respondent has been found to have engaged in un-fair labor practices, I shall recommend that it take specificaction, as set forth below, designed to effectuate the policyof the Act.In view of the fact that Respondent unlawfully terminat-ed a number of employees, it will be recommended that itbe ordered to offer each immediate and full reinstatementto his former position, or, if such is not available, onewhich is substantially equivalent thereto, without prejudiceto the seniority and other rights and privileges of each. Itwill further be recommended that each be made whole forany loss of earnings suffered by reason of his termination.Since the discriminatory discharges or layoffs go "to thevery heart of the Act"(N.L.R.B. v. Entwhistle Mfg. Co.(C.A. 4), 120 F. 2d 532, 536 (C.A. 4, 1941) ),I shall recom-mend that the Order to be issued safeguard employeesagainst infringement in any manner of the rights vouch-safed to them by Section 7 of the Act.R & R Screen En-graving, Inc.,151 NLRB 1579, 1587 (1965). All backpay isto be computed on a quarterly basis in the manner set forthin F.W.Woolworth Company,90 NLRB 289 (1950), withinterest at the rate of 6 percent per annum to be calculatedin the manner prescribed inIsis Plumbing & Heating Co.,138 NLRB 716 (1962).Itwill further be recommended that Respondent pre-serve and make available to the Board and its agents, uponreasonable request,allpertinent records and data neces-sary to aid in analyzing and ascertaining whatever backpaymay be due. It will also be recommended that Respondentpost appropriatenotices.Elsewhere in this Decision I have found that Respon-dent, engaged in unfair labor practices forbidden by Sec-tion 8(a)(1) and (3) of the Act. It is my opinion, and I find,that said activities by Respondent are pervasive and inter-fered with the exercise of a free and untrammeled choice ifan election were held and also tended to foreclose the pos-sibility of holding a fair election. Accordingly, I find thatRespondent has committed a violation of Section 8(a)(5) ofthe Act byrefusing to recognize the Union in an appropri-ate unit under the circumstances set out above, that a bar-gaining order is proper, that an election is not required,and that employee sentiment once expressed through cardswill, on balance, be better protected by a bargaining orderwithout an election.N.L.R.B. v. Gissel Packing Co.,395U.S. 575, 614-615 (1969).Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.The Unionis a labor organization within the meaningof Section2(5) of the Act.3172.Respondent is an employer within themeaning ofSection 2(2); and is engaged in commerce as defined inSection 2(6) and (7), of the Act.3.By engaging in the following conduct Respondentcommitted unfair labor practices contrary to the provisionsof Section8(a)(1) of the Act:(a)Threatening to hire permanent replacements for em-ployees engaged in a strike against unfair labor practices.(b)Threatening to cause employees to lose their jobs orto take other reprisals if they selected a union or went onstrike.(c)Promising benefits to employees if they forgot theUnion or if they returned to work before the strike termi-nated.(d) Promising an employee a position in a "sort of com-pany union," and asking employees if the strike could besettled without the Union.(e)Threatening to close its warehouse as a reprisalagainst the strike and refusing to take back unfair laborpractice strikers when the strike ended.(f)Requesting employees to influence other employeesto agree with Respondent's opposition to a union in thewarehouse.(g)Asking employees how they were going to vote in theN.L.R.B.election.(h) Promising to take back an employee out of seniorityif said employee could induce those with low seniority tocome to work.4.By discriminating in regard to the tenure of employ-ment of those mentioned in schedules A, B, and C of thecomplaint, thereby discouraging membership in the Union,a labor organization, Respondent has engaged in unfairlabor practices prohibited by Section 8(a)(3) and (1) of theAct.5.All warehousemen and driver employees employedby Respondent at its warehouse located at North ManningBoulevard and Prospect Avenue, Albany, New York, ex-cluding all office clerical employees, professional employ-ees, guards, and supervisors as defined in Section 2(11) ofthe Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.6.On or about September 4, 1973, and at all materialtimes thereafter, the Union represented a majority of theemployees in the above appropriate unit, and has been theexclusive representative of all said employees for the pur-poses of collective bargaining within the meaning of Sec-tion 9(a) of the Act; and Respondent was on that date, andhas been since, legally obligated to recognize and bargainwith the Union as such.7.By engaging in the following conduct Respondent hascommitted unfair labor practices prohibited by Section8(a)(5) and (1) of the Act:(a)Refusing to recognize and bargain collectively withthe Union in regard to the employees in said appropriateunit on or about and since September 4, 1973.(b)Encouraging an employee to form an employeegrievance committee to deal directly with Respondentrather than through Local 294.(c)Unilaterally ceasing to pay its share of the medicalinsurance premiums of its warehouse employees without 318DECISIONSOF NATIONALLABOR RELATIONS BOARDfirstbargainingthereon with Local 294.8.The above-described unfair labor practices affectcommercewithin the contemplation of Section 2(6) and (7)of the Act.9.Respondent has not committed any other unfair laborpractices alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire recordin this case,and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDERIRespondent, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in the Union, or anyother labor organization, by discharging or laying off em-ployees or otherwise discriminating in any manner in re-spect to their tenure of employment or any term or condi-tion of employment.(b)Refusing to recognize and bargain with the Union asthe exclusive bargaining representative of all the employeesin the above-described appropriate unit.(c)Encouraging employees to form an employee griev-ance committee to deal directly with Respondent ratherthan through Local 294.(d)Unilaterally ceasing to pay its share of the medicalinsurancepremiums of its warehouse employees withoutfirst bargaining thereon with Local 294.(e)Threatening to hire permanent replacements for em-ployees engaged in an unfair labor practice strike.(f)Promising economic benefits to employees if theyforgot the Union or if they returned to work before theirstrike ended.(g)Threatening to close its warehouse as a reprisalagainst astrike and refusing to take back unfair labor prac-tice strikers when such strike ended.(h)Requesting employees to influence other employeesto agree with Respondent's opposition to a union in thewarehouse.(i)Asking employees how they would vote in anN.L.R.B. election.(j)Promising employees to take them back out of se-niority if they could induce other employees with low se-niority to return to work.(k)Threatening to close its warehouse or take other re-prisals if its employees chose a collective-bargaining repre-sentative.(1)Coercively interrogating employees concerning theirand other employees' union membership, activities, anddesires.(m) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedi In the event no exceptions are filedas provided by Sec. 102.46 of theBoard's Rules and Regulations,the findings,conclusions,recommenda-tions, and recommendedOrder hereinshall, asprovidedin Sec.102.48 ofsaid Rules and Regulations,be adopted by the Boardand become its find-ings, conclusions,and Order, and all objections thereto shallbe deemedwaived forall purposesto them by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Upon request, recognize and bargain with the Unionas the exclusive representative of all employees in theaforesaid appropriate unit and, if an understanding isreached, embody such understanding in a written, signedagreement.(b) Immediately resume paying its share of the medicalinsurancepremiums of its warehouse employees, includingthose reinstated by this decision, to the extent it has notalready done so, and reimburse any of said employees forany losses they may have suffered by reason ofRespondent's unilateral cancellation of its said share on orabout September 29, 1973.(c)Bargaincollectively with Local 294 regarding whatpart, if any, of the premiums mentioned in the precedingparagraph Respondent is to pay.(d)Offer to each of the employees whose names are setout in schedules A, B, and C of the complaint, who havenot yet been recalled to work, immediate and full reinstate-ment to his former job or, if it no longer exists, to a sub-stantially equivalent one, without prejudice to the seniorityand other rights and privileges previously enjoyed by each.(e)Make whole each employee described in the preced-ing subparagraph, as well as all other employees in saidschedules A, B, and C who have already been recalled towork, for any loss of pay each may have suffered by reasonof Respondent's discrimination against him, for the periodcommencing October 1, 1973, to the date of reinstatementor an offer of reinstatement. Such backpay, if any, shall bewith interest at the rate of 6 percent as provided in thesection above entitled "The Remedy."(f)Preserve and, upon reasonable request, make avail-able to the Board and its agents, for examination and copy-ing, all payroll records and reports and all other recordsrequired to ascertain the amount, if any, of any backpaydue under the terms of this recommended Order.(g)Post at its premises at Albany, New York, copies ofthe attached notice marked "Appendix." 2 Copies of saidnotice, after being signed by a duly authorized representa-tive of Respondent, shall be posted by it immediately uponreceipt thereof, in conspicuous places, including all placeswhere notices to employees are customarily displayed.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(h)Notify the Regional Director for Region 3, in writ-ing, within 20 days from receipt of this decision, what stepshave been taken to comply herewith.IT IS FURTHERORDERED thatthe complaint be dismissedinsofar as it alleges violations of the Act not found herein.REPORT ON OBJECTIONSAlthough the Union lost the election, it has filed timely2 In the event that the Board'sOrder is enforced by a judgment of aUnited StatesCourt of Appeals, the words inthe notice reading "Posted byOrder of the NationalLaborRelations Board" shall be changed to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board " TRADING PORT, INC.319objections to conduct affecting the results of the election.(See G.C. Exh. 1(e).) Those numbered 1, 3, 4, 5, 6, and 9are before me for disposition. Said objections in substanceallege that Respondent (a) made promises of benefits andsolicited grievances in order to discourage support for theUnion; (b) laid off and terminated employees in violationof Section 8(a)(3) of the Act; (c) interrogated employeesconcerning their loyalty to the Union and how they wouldvote in the election; (d) made promises of benefits to em-ployees if they did not vote in the election; and (e) threat-ened employees with loss of jobs and plant closing if theUnion won the election.In section C, above, I have made findings of fact on theissue of whether Respondent engaged in any violations ofthe Act. Some of those findings disclose that Respondentcommitted acts prohibited by Section 8(a)(1), (3), and (5)of the Act. However, as the Union's foregoing objectionsdo not involveSection 8(a)(5) of the Act, Respondent'sconduct contravening said Section 8(a)(5) may be disre-garded upon this aspect of the case. But the 8(a)(1) and (3)violations relevant to the presentissue arebriefly set out inthe remainder of this portion of my decision.As found above, Respondent contravened the Act whenit:(1)Threatened to cause employees to lose their jobs ifthey selected a union.(2)Threatened to hire permanent replacements for theunfair labor practice strikers.(3)Promised economic benefits if employees forgot theUnion.(4)Promised employee Dillenbeck a position as repre-sentative of a "sort of company union."(5)Threatened to padlock the warehouse and told strik-ing employees they would never be taken back after thestrike ended.(6)Threatened to discharge employees if they struck.(7)Asked Passino and Robinson how they were going tovote in the N.L.R.B. election; and asked Ballow how theemployees would vote in said election.(8)Told Passino that it would give priority to thosestrikers who returned before the strike terminated.(9)Asked Ballow if the strike could be settled withoutthe Union.(10) Promised to keep Ballow in mind if he refrainedfrom voting in the election.(11) Told Stockwell during the strike it would close thewarehouse before letting a union in said warehouse. (Theforegoing11 instancesviolate Section 8(a)(1) of the Act.)(12) Terminated and laid off employees for discrimina-tory reasons proscribed by Section 8(a)(3) of the Act.On the basis of the foregoing facts I find that the elec-tion should be set aside, and I so recommend.But Ifind, asmore fully described above, that Respondent's said unfairlabor practices are pervasiveso asto prevent the holding ofa free election,and that consequently, a bargaining orderbased on a card count is warranted. Hence I additionallyrecommendthat the RC petition in Case 3-RC-5853 bedismissedand that all prior proceedings held thereunder bevacated in view of the remedy requiring recognition andbargaining based on a card majority.Irving Air Chute, Inc.,149NLRB 627, 629 (1964). Said recommendations aremade to the Board because the Regional Director's orderdirecting a hearing on the objections provides that my de-cision relatingto said objections "be transferred to andcontinued before the Board in Washington, D.C." and hissaid order also states that the filing of exceptions in saidRC case shall be governed by Section 102.69(e) of theBoard'sRules and Regulations.